Exhibit 10.1

Execution Version

SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

between

CHARAH SOLUTIONS, INC.

and

THE PURCHASER PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I

     

DEFINITIONS

     1

Section 1.01

  

Definitions

     1

Section 1.02

  

Accounting Procedures and Interpretation

     6

Article II

     

AGREEMENT TO SELL AND PURCHASE

     6

Section 2.01

  

Purchase Price

     6

Section 2.02

  

Closing

     6

Section 2.03

  

Conditions to the Obligations of the Parties

     6

Article III

     

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     9

Section 3.01

  

Existence

     9

Section 3.02

  

Authority; Enforceability

     9

Section 3.03

  

No Breach

     10

Section 3.04

  

Capitalization and Valid Issuance of Shares

     10

Section 3.05

  

Ownership of the Company Group Subsidiaries

     10

Section 3.06

  

Company SEC Documents

     11

Section 3.07

  

No Material Adverse Effect

     11

Section 3.08

  

No Registration Required

     11

Section 3.09

  

Registration Rights Priority

     11

Section 3.10

  

Litigation

     12

Section 3.11

  

No Default

     12

Section 3.12

  

Approvals

     12

Section 3.13

  

Distribution Restrictions

     12

Section 3.14

  

Investment Company Status

     12

Section 3.15

  

No Labor Disputes

     12

Section 3.16

  

Certain Fees

     13

Section 3.17

  

Insurance

     13

Section 3.18

  

Books and Records; Sarbanes-Oxley Compliance

     13

Section 3.19

  

Listing and Maintenance Requirements

     13

Section 3.20

  

Taxes

     13

Section 3.21

  

Compliance with Laws; Environmental Laws; Permits; and Environmental Permits

     14

Section 3.22

  

Required Disclosures and Descriptions

     14

Section 3.23

  

Title to Property

     14

Section 3.24

  

Form S-3 Eligibility

     15

Article IV

     

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     15

Section 4.01

  

Existence

     15

Section 4.02

  

Authorization; Enforceability

     15

 

i



--------------------------------------------------------------------------------

Section 4.03

  

No Breach

     15

Section 4.04

  

Certain Fees

     15

Section 4.05

  

Unregistered Securities

     15

Section 4.06

  

Sufficient Funds

     17

Article V

     

COVENANTS

     17

Section 5.01

  

Conduct of Business

     17

Section 5.02

  

Cooperation; Further Assurances

     17

Section 5.03

  

Use of Proceeds

     18

Section 5.04

  

Tax Matters

     18

Section 5.05

  

Listing of Shares

     18

Section 5.06

  

BCP and Purchaser Expenses

     18

Section 5.07

  

State Securities Laws

     18

Section 5.08

  

Information Statement

     18

Section 5.09

  

Stockholder Consent

     18

Article VI

     

INDEMNIFICATION, COSTS AND EXPENSES

     19

Section 6.01

  

Survival of Provisions

     19

Section 6.02

  

Indemnification by the Company

     19

Section 6.03

  

Indemnification by the Purchaser

     19

Section 6.04

  

Indemnification for Certain Fees

     20

Section 6.05

  

Indemnification Procedure

     20

Section 6.06

  

Exclusive Remedy

     21

Article VII

     

TERMINATION

     21

Section 7.01

  

Termination

     21

Section 7.02

  

Certain Effects of Termination

     22

Article VIII

     

MISCELLANEOUS

     22

Section 8.01

  

Interpretation

     22

Section 8.02

  

No Waiver; Modifications in Writing

     23

Section 8.03

  

Binding Effect

     23

Section 8.04

  

Non-Disclosure

     23

Section 8.05

  

Communications

     23

Section 8.06

  

Entire Agreement

     24

Section 8.07

  

Assignment

     24

Section 8.08

  

Governing Law; Submission to Jurisdiction

     24

Section 8.09

  

No Recourse Against Others

     25

Section 8.10

  

Third Party Beneficiary

     25

Section 8.11

  

Waiver of Jury Trial

     25

Section 8.12

  

Execution in Counterparts

     26

 

ii



--------------------------------------------------------------------------------

Schedule A – Purchase Price Allocation Schedule B – Company Group Subsidiaries
Exhibit A – Form of Certificate of Designations Exhibit B – Form of Amendment to
Registration Rights Agreement (Common Stock issuable upon conversion of the
Preferred Stock) Exhibit C – Form of Vinson and Elkins L.L.P. Opinion Exhibit D
– Company Credit Agreement Amendment

 

iii



--------------------------------------------------------------------------------

SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

This SERIES A PREFERRED STOCK PURCHASE AGREEMENT, dated as of March 5, 2020
(this “Agreement”), is entered into by and between CHARAH SOLUTIONS, INC., a
Delaware corporation (the “Company”), and the purchaser set forth in Schedule A
hereto (the “Purchaser”).

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, certain shares of the Preferred
Stock in accordance with the provisions of this Agreement; and

WHEREAS, contemporaneously with the consummation of the transactions
contemplated by this Agreement by the parties hereto, the Purchaser or certain
Affiliates thereof, which collectively hold more than a majority of the
outstanding Common Stock of the Company as of the date of this Agreement, will
execute a stockholders’ consent (the “Stockholder Consent”) in lieu of a
stockholder meeting in compliance with Delaware law for the purpose of providing
all necessary approvals under Delaware law and the applicable rules and listing
standards of the New York Stock Exchange (the “NYSE”) to consummate the
transactions contemplated by this Agreement, including without limitation the
issuance of Common Stock in connection with any conversion of the Preferred
Stock.

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the Company’s willingness to enter into this Agreement,
certain Affiliates of BCP (the “BCP Funds”) have executed an Equity Commitment
Letter (the “Equity Commitment Letter”) pursuant to which the BCP Funds have
agreed, subject to certain conditions set forth therein, to make an equity
investment in the Purchaser at the Closing in an amount of cash that will be
equal to the Funding Obligation.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” shall have the meaning ascribed to it, on the date hereof, in Rule
405 under the Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Amended Registration Rights Agreement” means the Registration Rights Agreement,
as amended by the RRA Amendment.

“BCP” means Bernhard Capital Partners Management, LP.

“BCP Funds” has the meaning set forth in the Recitals.

“Certificate of Designations” means the Certificate of Designations of the
Preferred Stock, substantially in the form attached to this Agreement as
Exhibit A.



--------------------------------------------------------------------------------

“Charah Entities” means, collectively, the Company and the Company Group
Subsidiaries.

“Closing” has the meaning specified in Section 2.01.

“Closing Date” means March 16, 2020.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company” has the meaning set forth in the Preamble.

“Company Credit Agreement” means that certain Credit Agreement, dated as of
September 21, 2018, by and among the Company, the Guarantors (as defined
therein), the Lenders (as defined therein) from time to time a party thereto,
and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer (each as defined therein), as amended or supplemented from time to time.

“Company Credit Agreement Amendment” means that certain Amendment to the Company
Credit Agreement, to be entered into on the date hereof and to take effect
concurrently with the Closing, by and among the Company and certain other
parties thereto, the form of which is attached hereto as Exhibit D.

“Company Fundamental Representations” means the representations and warranties
set forth in Section 3.01 (Existence), Section 3.02 (Authority; Enforceability),
Section 3.03 (No Breach), Section 3.04 (Capitalization and Valid Issuance of
Shares), the first sentence of Section 3.05 (Ownership of the Company Group
Subsidiaries) and Section 3.16 (Certain Fees).

“Company Group Subsidiaries” means all of the Subsidiaries of the Company, each
of which is listed on Schedule B attached hereto.

“Company Related Parties” has the meaning specified in Section 6.03.

“Company SEC Documents” has the meaning specified in Section 3.06.

“Confidentiality Provisions” means that certain section of the Non-Binding
Summary of Proposed Terms, dated as of February 20, 2020, by and between the
Company and BCP, entitled “Confidentiality”.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Damages” has the meaning specified in Section 6.02.

“Environmental Law” means any Law relating to the prevention of pollution or
protection of the environment or imposing legally enforceable liability or
standards of conduct concerning any Hazardous Materials.

“Environmental Permits” means all approvals, authorizations, consents, licenses,
permits, variances, waivers, exemptions or registrations of a Governmental
Authority required under any Environmental Laws for the operation of the
business of the Charah Entities.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Equity Commitment Letter” has the meaning set forth in the Recitals.

“Fairness Opinion” means an opinion from a Valuation Firm to the effect that, as
of the date of such opinion and based upon and subject to the assumptions,
limitations and qualifications set forth therein, the Purchase Price to be
received by the Company in exchange for each Purchased Share is fair from a
financial point of view to the Company and its shareholders, other than
shareholders who are affiliated with BCP (as to whom no opinion is expressed).

“Funding Obligation” means an amount equal to the Purchase Price.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Company prepared as of a certain date, GAAP referenced therein shall be GAAP as
of the date of such financial statements.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Charah Entities or any of their respective
Properties.

“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum or petroleum product, (d) any
polychlorinated biphenyl and (e) any pollutant, contaminant, hazardous or toxic
chemical, material, waste or substance regulated under any applicable
Environmental Law.

“Indemnified Party” has the meaning specified in Section 6.05.

“Indemnifying Party” has the meaning specified in Section 6.05.

“Independent Directors” means the members of the board of directors of the
Company who are independent and have no interest in the transactions
contemplated by the Transaction Documents.

“Information Statement” has the meaning specified in Section 5.08.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has or would reasonably
be expected to have a material adverse effect on (a) the condition (financial or
otherwise), business, properties, assets or results of operations of the

 

3



--------------------------------------------------------------------------------

Charah Entities, taken as a whole, or (b) the ability of the Company to perform
its obligations under the Transaction Documents; provided that a Material
Adverse Effect shall not include any adverse effect on the foregoing to the
extent such adverse effect results from, arises out of, or relates to (i) a
general deterioration in the economy or changes in the general state of the
markets or industries in which any of the Charah Entities operates, except to
the extent that such Charah Entities, taken as a whole, are adversely affected
in a disproportionate manner as compared to other industry participants,
(ii) any deterioration in the condition of the capital markets or any inability
on the part of the Charah Entities to access the capital markets, (iii) the
outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including acts of terrorism,
(iv) any change in accounting requirements or principles imposed upon any of the
Charah Entities or their respective businesses or any change in applicable Law,
or the interpretation thereof, (v) any change in the credit rating and/or
outlook of any of the Charah Entities or any of their securities (except that
the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred), (vi) changes in the market
price or trading volume of the shares of Common Stock (except that the
underlying causes of any such changes may be considered in determining whether a
Material Adverse Effect has occurred) or (vii) any failure of the Company to
meet any internal or external projections, forecasts or estimates of revenue or
earnings for any period (except that the underlying causes of any such failures
may be considered in determining whether a Material Adverse Effect has
occurred).

“NYSE” has the meaning specified in the recitals to this Agreement.

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Original Issue Discount Amount” means an amount equal to (a) 3.0% multiplied by
(b) the Preferred Stock Issue Price, which amount shall be treated as original
issue discount to the Preferred Stock Issue Price paid by the Purchaser.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Preferred Stock” means the Series A Preferred Stock of the Company.

“Preferred Stock Issue Price” means an amount equal to $26,000,000.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchase Price” has the meaning specified in Section 2.01.

“Purchased Shares” has the meaning specified in Section 2.01.

“Purchaser” has the meaning set forth in the Preamble.

 

4



--------------------------------------------------------------------------------

“Purchaser Fundamental Representations” means the representations and warranties
set forth in Section 4.01 (Existence), Section 4.02 (Authorization;
Enforceability), Section 4.03 (No Breach) and Section 4.04 (Certain Fees).

“Purchaser Related Parties” has the meaning specified in Section 6.02.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of June 18, 2018, by and among the Company and the initial
holders party thereto.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, members, partners, controlling persons,
employees, agents, advisors, counsel, accountants, investment bankers and other
representatives of such Person.

“RRA Amendment” means that certain Amendment to the Registration Rights
Agreement, to be entered into at the Closing by and among the Company, BCP
Energy Services Fund, LP, BCP Energy Services Fund-A, LP and Charah Holdings LP,
substantially in the form attached to this Agreement as Exhibit B.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Special Committee” means a committee of the board of directors of the Company
consisting solely of Independent Directors.

“Stockholder Consent” has the meaning specified in the recitals to this
Agreement.

“Subsidiary” means, as to any Person, any corporation or other entity: (a) of
which such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) of which at least a majority of the outstanding equity interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) which is consolidated into such Person for accounting
purposes.

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with any Governmental Authority with
respect to Taxes (and any amendments thereof), including any information return,
claim for refund or declaration of estimated Taxes.

“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes, levies, fees, imposts, duties, assessments and other similar governmental
charges in the nature of a tax imposed by any Governmental Authority (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority, including
taxes on or with respect to income, franchise, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment,
unemployment, social security, workers’ compensation or net worth, and taxes in
the nature of excise, withholding, ad valorem or value added, and including any
liability in respect of any items described above as a transferee or successor,
pursuant to Section 1.1502-6 of the Treasury Regulations (or any similar
provision of state, local or foreign Law), or as an indemnitor, guarantor,
surety or in a similar capacity under any Contract.

 

5



--------------------------------------------------------------------------------

“Third-Party Claim” has the meaning specified in Section 6.05.

“Transaction Documents” means, collectively, this Agreement, the Certificate of
Designations, the RRA Amendment and any and all other agreements or instruments
executed and delivered to the Purchaser by the Company hereunder or thereunder,
as applicable.

“Transaction Expenses” has the meaning specified in Section 5.06.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Purchased Shares in accordance with the Certificate of Designations.

“Valuation Firm” means an independent nationally recognized U.S. valuation firm
selected by the Special Committee.

Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Company and certificates and reports as to
financial matters required to be furnished to the Purchaser hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by Form 10-Q promulgated by
the Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01    Purchase Price. In exchange for a cash payment in an amount (the
“Purchase Price”) equal to (a) the Preferred Stock Issue Price minus (b) the
Original Issue Discount Amount, the Purchaser shall be entitled to receive the
number of shares of Preferred Stock (the “Purchased Shares”) set forth opposite
the Purchaser’s name on Schedule A.

Section 2.02    Closing. On the Closing Date (or on such other date as the
parties hereto may mutually agree), subject to the terms and conditions hereof
(including the satisfaction of all conditions set forth in Section 2.03 or the
waiver thereof by the party hereto entitled to the benefit of the same (other
than those conditions which by their terms are required to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions)), the
Purchaser hereby agrees to purchase from the Company, and the Company hereby
agrees to issue and sell to the Purchaser in exchange for the Purchaser’s
payment of the Purchase Price to the Company on the Closing Date, the Purchased
Shares. The consummation of the purchase and sale of the Purchased Shares
hereunder (the “Closing”) shall take place by conference call and by email
exchange of signature pages on the Closing Date.

Section 2.03    Conditions to the Obligations of the Parties.

(a)    Conditions to the Obligations of Each Party. The obligation of each party
hereto to consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:

(i)    The Special Committee shall have received the Fairness Opinion on the
date hereof, issued by the Valuation Firm, duly executed by such Valuation Firm,
and the Company shall have provided a copy to the Purchaser for informational
purposes only.

 

6



--------------------------------------------------------------------------------

(b)    Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or prior to the Closing Date, of each
of the following conditions:

(i)    The Company shall have delivered to the Purchaser a copy of the
Certificate of Designations that has been filed with the Secretary of State of
the State of Delaware;

(ii)    The Company shall have delivered to the Purchaser evidence of the
issuance of the Purchased Shares to the Purchaser credited to book-entry
accounts maintained by the Company;

(iii)    The Company shall have delivered to the Purchaser a certificate of the
Secretary or Assistant Secretary of the Company certifying as to and attaching
(A) the certificate of incorporation of the Company (including any amendments
thereto), (B) the bylaws of the Company (including any amendments thereto),
(C) resolutions of the Special Committee authorizing the execution and delivery
of the Transaction Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Shares and the
Underlying Shares and (D) the incumbency of the officers authorized to execute
the Transaction Documents on behalf of the Company, setting forth the name and
title and bearing the signatures of such officers;

(iv)    The Company shall have delivered to the Purchaser a cross-receipt
executed by the Company certifying that the Company has received from the
Purchaser an amount in cash from the Purchaser equal to the Purchaser’s Funding
Obligation;

(v)    The Company shall have delivered to the Purchaser the RRA Amendment,
which shall have been duly executed by the Company;

(vi)    The Stockholder Consent shall have been obtained, and the Company shall
have notified its stockholders of the Stockholder Consent in compliance with
Delaware law;

(vii)    The Information Statement shall have been cleared by the Commission;

(viii)    The Underlying Shares (assuming increases in the Liquidation
Preference (as defined in the Certificate of Designations) of such Preferred
Stock as if all dividends were accrued pursuant to Section 3(b) of the
Certificate of Designations at the rate set forth therein through the fifth
anniversary of the Closing Date and no other increase to the Liquidation
Preference (as defined in the Certificate of Designations)) shall have been
reserved and approved for listing on the NYSE, subject to official notice of
issuance and the expiration of the 20 calendar day waiting period under Rule
14c-2(b);

(ix)    The Company shall have delivered to the Purchaser an opinion from Vinson
and Elkins L.L.P., counsel to the Charah Entities, in substantially the form
attached hereto as Exhibit C, duly executed by such counsel and addressed to the
Purchaser and dated as of the Closing Date;

(x)    The Company shall have delivered to the Purchaser the Company Credit
Agreement Amendment, which shall be in full force and effect concurrently with
the Closing, and in form and substance reasonably satisfactory to the Purchaser;

(xi)    The Company shall have delivered to the Purchaser such other documents
relating to the transactions contemplated by this Agreement as the Purchaser or
its counsel may reasonably request;

 

7



--------------------------------------------------------------------------------

(xii)    Each of the (A) Company Fundamental Representations shall be true and
correct, except for any de minimis inaccuracies and (B) other representations
and warranties contained in Article III shall be true and correct in all
respects (without giving effect to any limitation indicated by the words
“Material Adverse Effect,” “in all material respects,” “material” or
“materially”, other than Section 3.06 and Section 3.07), except for any
inaccuracies that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, in each case of the foregoing
clauses (A) and (B), as of the date of this Agreement and as of the Closing
Date, as if made as of such time (except to the extent expressly made as of an
earlier date, in which case as of such date);

(xiii)    The Company shall have performed in all material respects all the
covenants and agreements required to be performed by it hereunder prior to the
Closing; and

(xiv)    The Company shall have delivered to the Purchaser a certificate, signed
by a duly authorized officer of the Company, dated as of the Closing Date,
certifying that the conditions set forth in Section 2.03(b)(xii) and
Section 2.03(b)(xiii) have been satisfied.

(c)    Conditions to the Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:

(i)    The Purchaser shall have delivered to the Company the RRA Amendment,
which shall have been duly executed by the Purchaser;

(ii)    The Purchaser shall have delivered to the Company a cross-receipt
executed by the Purchaser certifying that it has received from the Company the
number of shares of Preferred Stock set forth opposite the Purchaser’s name on
Schedule A;

(iii)    The Purchaser shall have delivered to the Company payment of the
Funding Obligation, payable by wire transfer of immediately available funds to
an account designated in advance of the Closing Date by the Company;

(iv)    The Purchaser shall have delivered to the Company such other documents
relating to the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request;

(v)    Each of the representations and warranties contained in Article IV shall
be true and correct in all material respects, except for any inaccuracies that
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by this Agreement, in each case, as of the date of
this Agreement and as of the Closing Date, as if made as of such time (except to
the extent expressly made as of an earlier date, in which case as of such date);

(vi)    The Purchaser shall have performed in all material respects all the
covenants and agreements required to be performed by it hereunder prior to the
Closing; and

(vii)    The Purchaser shall have delivered to the Company a certificate, signed
by a duly authorized officer of the Purchaser, dated as of the Closing Date,
certifying that the conditions set forth in Section 2.03(c)(v) and
Section 2.03(c)(vi) have been satisfied.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to the Purchaser to enter into this Agreement and consummate
the transactions contemplated hereby, the Company represents and warrants to the
Purchaser that the following representations and warranties are true and correct
as of the date of this Agreement and as of the Closing Date (except as to any
representations and warranties that specifically relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date):

Section 3.01    Existence.

(a)    Each of the Charah Entities has been duly incorporated or formed, as the
case may be, and is validly existing as a limited liability company, limited
partnership or corporation, as the case may be, in good standing under the Laws
of its jurisdiction of incorporation or formation, as the case may be, and has
the full limited liability company, limited partnership or corporate, as the
case may be, power and authority to own or lease its Properties and assets and
to conduct the businesses in which it is engaged in all material respects, and
is duly registered or qualified as a foreign limited liability company, limited
partnership or corporation, as the case may be, for the transaction of business
under the Laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the Properties owned or leased by
it makes such registration or qualification necessary, except where the failure
to be in good standing or so register or qualify would not reasonably be
expected to have a Material Adverse Effect.

(b)    None of the Charah Entities is in violation of its Organizational
Documents in any material respect.

(c)    Each of the Organizational Documents of each of the Charah Entities has
been, and in the case of the Certificate of Designations, at the Closing will
be, duly authorized, executed and delivered by each Charah Entity party thereto
and is, and in the case of the Certificate of Designations, at the Closing will
be, a valid and legally binding agreement of such Charah Entity party thereto,
enforceable against such Charah Entity party thereto in accordance with its
respective terms; provided, that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 3.02    Authority; Enforceability. The Company has all requisite power
and authority to issue, sell and deliver the Purchased Shares, in accordance
with and upon the terms and conditions set forth in this Agreement and the
Certificate of Designations. The Certificate of Designations sets forth the
rights, preferences and priorities of the Preferred Stock, and the holders of
the Preferred Stock will have the rights set forth in the Certificate of
Designations upon filing with the Secretary of State for the State of Delaware.
All corporate action required to be taken by the Company for the authorization,
issuance, sale and delivery of the Purchased Shares, the execution and delivery
of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been validly taken. Other than the
Stockholder Consent, no approval from the holders of outstanding Common Stock is
required under the certificate of incorporation or bylaws of the Company or the
rules of the NYSE in connection with the Company’s issuance and sale of the
Purchased Shares to the Purchaser, other than any such approval by the NYSE with
respect to the issuance of the Underlying Shares. Each of the Transaction
Documents has been duly and validly authorized and has been or, with respect to
the Transaction Documents to be delivered or filed at or prior to the Closing,
will be, validly executed and delivered by the Company, and constitutes, or will
constitute, the legal, valid and binding obligations of the Company (assuming
the due authorization, execution and delivery thereof by the Purchaser, as
applicable), enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and by general principles of equity.

 

9



--------------------------------------------------------------------------------

Section 3.03    No Breach. None of (a) the offering, issuance and sale by the
Company of the Purchased Shares and the application of the proceeds therefrom,
(b) the execution, delivery and performance of the Transaction Documents, or
(c) the consummation of the transactions contemplated hereby or thereby
(w) constitutes or will constitute a violation of the Organizational Documents
of any Charah Entity, (x) constitutes or will constitute a breach or violation
of, or a default under (or a condition or event which, with or without notice or
lapse of time or both, would constitute such a breach of violation of, or
default under), any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which any Charah Entity is a party or by which
any of them or any of their respective properties may be bound, (y) violates or
will violate any statute, Law, Permit or regulation or any order, judgment,
decree or injunction of any court or Governmental Authority or body having
jurisdiction over any Charah Entity or any of its Properties in a proceeding to
which any of them or their property is or was a party, or (z) results or will
result in the creation or imposition of any Lien upon any Property or assets of
any Charah Entity, which conflicts, breaches, violations, defaults or Liens, in
the case of clauses (x), (y) or (z), would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or materially impair
the ability of the Company to consummate the transactions contemplated by the
Transaction Documents.

Section 3.04    Capitalization and Valid Issuance of Shares.

(a)    The authorized equity interests of the Company consist of 200,000,000
shares of Common Stock, par value $0.01 per share, and 50,000,000 shares of
preferred stock, par value $0.01 per share. Prior to the issuance and sale of
the Purchased Shares, there were (i) 29,624,335 shares of Common Stock issued
and outstanding and (ii) no shares of preferred stock of Company issued and
outstanding. All outstanding equity securities of the Company are duly
authorized, validly issued, fully paid and non-assessable.

(b)    The Purchased Shares being purchased by the Purchaser hereunder will be
duly authorized by the Company and, when issued and delivered by the Company in
accordance with this Agreement and the Certificate of Designations against
payment of the consideration set forth herein, will be validly issued, fully
paid and non-assessable.

(c)    There are no Persons entitled to statutory, preemptive or other similar
contractual rights to subscribe for the Purchased Shares; and, except (i) for
the Purchased Shares to be issued pursuant to this Agreement, (ii) for awards
issued pursuant to the Company’s benefit plans or (iii) as disclosed in the
Company SEC Documents, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, ownership interests in the Company are
outstanding.

(d)    Upon issuance in accordance with the Certificate of Designations, the
Underlying Shares will be duly authorized, validly issued, fully paid and
non-assessable and will be free and clear of any and all Liens and restrictions
on transfer, other than (i) restrictions on transfer under the Transaction
Documents and under applicable state and federal securities laws and (ii) such
Liens as are created by the Purchaser.

Section 3.05    Ownership of the Company Group Subsidiaries. All of the issued
and outstanding equity interests of each Company Group Subsidiary (i) have been
duly authorized and validly issued (in accordance with the Organizational
Documents of such Company Group Subsidiary), and, to the extent applicable, are
fully paid and nonassessable, and (ii) are owned, directly or indirectly, by the

 

10



--------------------------------------------------------------------------------

Company, free and clear of all Liens, other than those arising under the Company
Credit Agreement (as will be amended by the Company Credit Agreement Amendment
concurrently with the Closing) and the applicable Organizational Documents. The
Subsidiaries of the Company other than the Company Group Subsidiaries did not,
individually or in the aggregate, account for (x) more than 10% of the total
assets of the Company and its Subsidiaries, taken as a whole, as of December 31,
2019, or (y) more than 10% of the net income of the Company and its
Subsidiaries, taken as a whole, for the year ended December 31, 2019.

Section 3.06    Company SEC Documents. Except as disclosed in the Company SEC
Documents, since January 1, 2019, the Company’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act (all such documents filed prior to the date hereof,
collectively the “Company SEC Documents”) have been filed with the Commission on
a timely basis. The Company SEC Documents, at the time filed (or in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent Company SEC Document) (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (b) complied as
to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, and (c) complied as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto. The
financial statements of the Company and other financial information included in
the Company SEC Documents were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and fairly present (subject in the case of unaudited
statements to normal and recurring and year-end audit adjustments) in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of operations and cash flows of the Company and its consolidated Subsidiaries
for the periods then ended. The independent auditor of the Company as of the
date of the most recent audited balance sheet of the Company is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures. Since the date of the most recent
balance sheet of the Company audited by such auditor, (x) the interactive data
in eXtensible Business Reporting Language included or incorporated by reference
in the Company SEC Documents fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto and (y) based on an annual evaluation of
disclosure controls and procedures, except as set forth in the Company SEC
Documents, the Company is not aware of (i) any material weakness in the design
or operation of internal controls over financial reporting that are likely to
adversely affect its ability to record, process, summarize and report financial
data or (ii) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls over
financial reporting of the Company.

Section 3.07    No Material Adverse Effect. Except as expressly set forth in or
contemplated by the Company SEC Documents, since January 1, 2019, no Material
Adverse Effect has occurred.

Section 3.08    No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act.

Section 3.09    Registration Rights Priority. Except as disclosed in the Company
SEC Documents, the Company has not granted registration rights that (a) are
equal or superior in priority to, or otherwise equal to or greater than, in any
respect, those contained in the Amended Registration Rights

 

11



--------------------------------------------------------------------------------

Agreement, (b) reduce the aggregate amount of securities that may be registered
pursuant to the Amended Registration Rights Agreement or (c) conflict in any
material respect with the rights granted to the Purchaser pursuant to the
Amended Registration Rights Agreement.

Section 3.10    Litigation. Except as set forth in the Company SEC Documents,
there are no legal or governmental proceedings pending to which any of the
Charah Entities is a party or to which any Property or asset of any of the
Charah Entities is subject that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or which challenges
the validity of any of the Transaction Documents or the right of the Company to
enter into any of the Transaction Documents or to consummate the transactions
contemplated hereby and thereby.

Section 3.11    No Default. None of the Charah Entities is in breach of, default
under or violation in the performance of (and no condition or event exists that,
with or without notice or lapse of time or both, would constitute such a breach
of, default under or violation in the performance of) any obligation, covenant
or condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
it is a party or by which it or any of its Properties may be bound, which
breach, default or violation would, if continued, reasonably be expected to have
a Material Adverse Effect or materially impair the ability of any of the Charah
Entities to perform its obligations under the Transaction Documents.

Section 3.12    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Company of any of the Transaction Documents or the Company’s issuance and
sale of the Purchased Shares, except (a) as required by the Commission in
connection with this Agreement and the transactions contemplated by this
Agreement, including the Information Statement, (b) as may be required under the
state securities or “Blue Sky” Laws, (c) as may be required by the rules and
regulation of the NYSE, (d) the filing of the Certificate of Designations with
the Secretary of State of the State of Delaware or (e) where the failure to
receive such authorization, consent, approval, waiver, license, qualification or
written exemption or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 3.13    Distribution Restrictions. Except as set forth in the Company
SEC Documents, no Charah Entity (other than the Company) is currently prohibited
or, as a result of the transactions contemplated by this Agreement, will be
prohibited, directly or indirectly, from paying any distributions to the
Company, from making any other distribution on such entity’s equity interests,
from repaying to the Company any loans or advances to such entity from the
Company or from transferring any of such entity’s Property or assets to the
Company or any Subsidiary of the Company, except (a) for prohibitions arising
under the Company Credit Agreement (as will be amended by the Company Credit
Agreement Amendment concurrently with the Closing), (b) such prohibitions
mandated by the laws of each such Subsidiary’s state of formation and the terms
of any such Subsidiary’s Organizational Documents and (c) where such prohibition
would not reasonably be expected to have a Material Adverse Effect.

Section 3.14    Investment Company Status. None of the Charah Entities is, nor
after giving effect to the offering and sale of the Purchased Shares and the
application of the net proceeds from such sale, will any of the Charah Entities
be, an “investment company” or a company “controlled by” an “investment
company,” each as defined in the Investment Company Act of 1940, as amended.

Section 3.15    No Labor Disputes. No labor dispute with the employees of any of
the Charah Entities exists or, to the knowledge of the Company, is imminent,
that would reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

Section 3.16    Certain Fees. Other than the fees payable to Houlihan Lokey and
the Valuation Firm, which fees will be paid by the Company, no fees or
commissions are or will be payable by the Company to brokers, finders or
investment bankers with respect to the purchase of any of the Purchased Shares
or the consummation of the transaction contemplated by this Agreement or the
other Transaction Documents.

Section 3.17    Insurance. The Company maintains or is entitled to the benefits
of insurance from reputable insurers covering its properties, operations,
personnel and businesses against such losses and risks as are reasonably
adequate to protect it and its businesses in a commercially reasonable manner.
All such insurance is outstanding and duly in force on the date hereof, except
for such insurance for which the failure to be outstanding and duly in force
would not reasonably be expected to have a Material Adverse Effect.

Section 3.18    Books and Records; Sarbanes-Oxley Compliance.

(a)    Except as disclosed in the Company SEC Documents, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(b)    The Company has established and maintains disclosure controls and
procedures (to the extent required by and as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act), which are designed to provide reasonable
assurance that material information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and communicated to the Company’s management, including its principal
executive officer and principal financial officer, as appropriate, to allow for
timely decisions regarding required disclosure. The Company has carried out
evaluations of the effectiveness of its disclosure controls and procedures as of
the end of the most recently completed fiscal quarter covered by the Company’s
periodic reports filed with the Commission, and, except as disclosed in the
Company SEC Documents, such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.

(c)    The Company and, to the Company’s knowledge, its directors or officers,
in their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

Section 3.19    Listing and Maintenance Requirements. The Common Stock is listed
on the NYSE, and the Company has not received any notice of delisting. Subject
to the requirements of NYSE Rule 312.03(c), the issuance and sale of the
Purchased Shares and issuance of Common Stock upon conversion of the Purchased
Shares do not contravene NYSE rules and regulations.

Section 3.20    Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each of the Charah
Entities has prepared and timely filed (taking into account any extension of
time within which to file) all Tax Returns required to be filed by it, and all
such filed Tax Returns are complete and accurate, (ii) each of the Charah
Entities has timely paid all Taxes that are required to be paid by it,
(iii) there are no audits, examinations, investigations, actions, suits, claims
or other proceedings in respect of Taxes pending or threatened in writing, nor
has any deficiency for any Tax been assessed by any Governmental Authority in
writing against any Charah Entity, and (iv) all Taxes required to be withheld by
any Charah Entity have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (iv) or clause (i) or (ii) above,
with respect to

 

13



--------------------------------------------------------------------------------

matters contested in good faith and for which adequate reserves have been
established on the financial statements of the Company in accordance with GAAP).
None of the Charah Entities has entered into any transaction that, as of the
date of this Agreement, has been identified by the Internal Revenue Service in
published guidance as a “listed transaction” as defined under
Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.

Section 3.21    Compliance with Laws; Environmental Laws; Permits; and
Environmental Permits.

(a)    Except as disclosed in the Company SEC Documents, none of the Charah
Entities is in violation of any Law applicable to such entity, except as would
not, individually or in the aggregate, have a Material Adverse Effect. Each of
the Charah Entities possesses all Permits issued by the appropriate regulatory
authorities necessary to own its properties and to conduct its business, except
where the failure to possess such Permits would not, individually or in the
aggregate, have a Material Adverse Effect, and none of the Charah Entities has
received any written notice of proceedings relating to the revocation or
modification of any such Permit, except where such potential revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(b)    The Charah Entities have timely applied for or obtained and are in
compliance with all such obtained material Environmental Permits required for
their operations as currently conducted, except as (i) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) have been disclosed in Company SEC Documents. The Company has not received
written notice of any pending action or proceeding and, to the knowledge of the
Company, no action or proceeding is threatened, to suspend, revoke, modify or
terminate any Environmental Permit held by the Charah Entities that would have a
Material Adverse Effect. The operations of the Charah Entities are in compliance
with all applicable Environmental Laws and, to the knowledge of the Company, no
occurrences or conditions currently exist that would reasonably be expected to
adversely affect the Charah Entities’ continued compliance with such
Environmental Laws and any Environmental Permits issued thereunder, except
as (A) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) have been disclosed in Company SEC
Documents. There are no present claims asserted against any of the Charah
Entities under applicable Environmental Laws, including claims relating to the
release, spill or disposal of any Hazardous Materials resulting from the
operations of the Charah Entities, except as such claims (1) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) have been disclosed in Company SEC Documents.

Section 3.22    Required Disclosures and Descriptions. There are no legal or
governmental proceedings pending or, to the knowledge of the Company,
threatened, against any of the Charah Entities, or to which any of the Charah
Entities is a party, or to which any of their respective Properties is subject,
that are required to be described in the Company SEC Documents but are not
described as required, and there are no agreements, Contracts, indentures,
leases or other instruments that are required to be described in the Company SEC
Documents or to be filed as an exhibit to the Company SEC Documents that are not
described or filed as required by the Securities Act or the Exchange Act.

Section 3.23    Title to Property. Each of the Charah Entities has good and
indefeasible title to all real property and good title to all personal property
described in the Company SEC Documents as owned by such Charah Entity, free and
clear of all Liens except (a) as are described in the Company SEC Documents,
(b) as are created, arise under or secure the Company Credit Agreement (as will
be amended by the Company Credit Agreement Amendment concurrently with the
Closing), or (c) as would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

Section 3.24    Form S-3 Eligibility. The Company is eligible to register the
Underlying Shares for resale by the Purchaser under Form S-3 promulgated under
the Securities Act.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As an inducement to the Company to enter into this Agreement and consummate the
transactions contemplated hereby, the Purchaser hereby represents and warrants
that each of the following representations are true and correct as of the date
hereof and the Closing Date (except as to any representations and warranties
that specifically relate to an earlier date, in which case such representations
and warranties were true and correct as of such earlier date):

Section 4.01    Existence. The Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

Section 4.02    Authorization; Enforceability. The Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents. The execution, delivery and performance of the
Transaction Documents by the Purchaser and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary legal action, and no further consent or authorization of the Purchaser
is required. Each of the Transaction Documents has been or, with respect to the
Transaction Documents to be delivered at the Closing, will be, duly executed and
delivered by the Purchaser, where applicable, and constitutes, or will
constitute, the legal, valid and binding obligations of the Purchaser (assuming
the due authorization, execution and delivery thereof by the Company, as
applicable); provided that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 4.03    No Breach. The execution, delivery and performance of the
Transaction Documents by the Purchaser and the consummation by the Purchaser of
the transactions contemplated thereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any agreement to which the Purchaser is a party or by which the
Purchaser is bound or to which any of the property or assets of the Purchaser is
subject, (b) conflict with or result in any violation of the provisions of the
Organizational Documents of the Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Purchaser or the property or assets of the Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults would not prevent the consummation of the transactions
contemplated by the Transaction Documents.

Section 4.04    Certain Fees. No fees or commissions are or will be payable by
or on behalf of the Purchaser to brokers, finders or investment bankers with
respect to the purchase of any of the Purchased Shares or the consummation of
the transaction contemplated by this Agreement or the other Transaction
Documents.

Section 4.05    Unregistered Securities.

(a)    Investor Status; Sophisticated Purchaser. The Purchaser (i) is, as set
forth below the Purchaser’s name on the signature page to this Agreement,
either: an institutional “accredited investor” as defined in SEC Rule 501(a)(1),
(a)(2), (a)(3), or (a)(7), as presently in effect, or a “qualified institutional

 

15



--------------------------------------------------------------------------------

buyer” as defined in Rule 144A, and, except as otherwise disclosed to the
Company to the contrary, in either case, is an “institutional account” as
defined in FINRA Rule 4512(c), and (ii) is able to bear the risk of its
investment in the Purchased Shares and the Underlying Shares. The Purchaser
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
the Purchased Shares and the Underlying Shares. The Purchaser is undertaking its
own assessment of the merits of an investment in the Purchased Shares. The
Purchaser also represents that it has not been organized for the purpose of
acquiring the Purchased Shares unless all of the security holders in the
Purchaser are Persons who otherwise meet the criteria set forth in this
Section 4.05(a).

(b)    Information. The Purchaser and its Representatives have received all the
information they have requested and consider necessary or appropriate for
deciding whether to purchase the Purchased Shares and Underlying Shares. The
Purchaser and its Representatives have been afforded the opportunity to ask
questions and received answers from the Company regarding the terms and
conditions of the offering of the Purchased Shares and the Underlying Shares, as
well as the business, properties, prospects and financial condition of the
Company. Neither such inquiries nor any other due diligence investigations
conducted at any time by the Purchaser and its Representatives shall modify,
amend or affect the Purchaser’s right (i) to rely on the Company’s
representations and warranties contained in Article III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy,
inaccuracy or breach of, or compliance with, the representations, warranties,
covenants and agreements in any Transaction Document. The Purchaser understands
that its purchase of the Purchased Shares involves a high degree of risk. The
Purchaser acknowledges that the Company is not providing any accounting, legal
or tax advice to the Purchaser, but the Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Purchased Shares.

(c)    Residency. The Purchaser shall cooperate reasonably with the Company to
provide any information necessary for any applicable securities filings.

(d)    Legends. The Purchaser understands that, until such time as the Purchased
Shares have been registered pursuant to the provisions of the Securities Act, or
the Purchased Shares are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Purchased Shares
shall bear a restrictive legend as provided in the Certificate of Designations.
The Purchaser understands that, until such time as the Underlying Shares have
been registered pursuant to the provisions of the Securities Act, or the
Underlying Shares are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, the Underlying Shares shall
bear the following restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

And any legend required by applicable state “blue sky” securities laws, rules
and regulations.

 

16



--------------------------------------------------------------------------------

(e)    Purchase Representation. The Purchaser is purchasing the Purchased Shares
entirely for its own account and not with a view to distribution of any part
thereof. The Purchaser has been advised and understands that neither the
Purchased Shares nor the Underlying Shares have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). By executing this Agreement, the Purchaser
further represents that the Purchaser does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Purchased Shares or Underlying Shares. The Purchaser has been advised and
understands that the Company, in issuing the Purchased Shares, is relying upon,
among other things, the representations and warranties of the Purchaser
contained in this Article IV in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.

(f)    Rule 144. The Purchaser understands that there is no public trading
market for the Purchased Shares, that none is expected to develop and that the
Purchased Shares must be held indefinitely unless and until the Underlying
Shares are registered under the Securities Act or an exemption from registration
is available. The Purchaser has been advised of and is aware of the provisions
of Rule 144 promulgated under the Securities Act. In this connection, the
Purchaser represents that it is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act.

Section 4.06    Sufficient Funds. As of the date hereof, the Purchaser has
delivered to the Company a true, correct and complete copy of the Equity
Commitment Letter. To the knowledge of the Purchaser, the Equity Commitment
Letter has been duly authorized and executed by the BCP Funds, is a valid and
binding obligation of the BCP Funds and enforceable against the BCP Funds in
accordance with its terms; provided that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law). The Purchaser has available to it as of the date of this Agreement
and will have at the Closing sufficient funds to enable the Purchaser to pay in
full at the Closing the entire amount of the Purchaser’s Funding Obligation in
immediately available cash funds.

ARTICLE V

COVENANTS

Section 5.01    Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Charah Entities will
use commercially reasonable efforts to conduct its business in the ordinary
course of business, preserve intact its existence and business organization,
Permits, goodwill and present business relationships with all material
customers, suppliers, licensors, distributors and others having significant
business relationships with the Charah Entities (or any of them), to the extent
the Company believes in good faith that such relationships are and continue to
be beneficial to the Charah Entities and their businesses.

Section 5.02    Cooperation; Further Assurances. Each of the Company and the
Purchaser shall use its respective commercially reasonable efforts to obtain all
approvals and consents required by or necessary to consummate the transactions
contemplated by this Agreement or the other Transaction Documents. From time to
time after the date hereof, without further consideration, the Company and the
Purchaser shall use their commercially reasonable efforts to take, or cause to
be taken, all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement, including, without limitation, executing and
delivering all such documents or instruments, taking all appropriate action and

 

17



--------------------------------------------------------------------------------

doing all other things such Person determines to be necessary, proper or
advisable under applicable Laws and regulations or as otherwise reasonably
requested by the parties hereto to consummate the transactions contemplated by
this Agreement.

Section 5.03    Use of Proceeds. The Company shall use the proceeds of the
Funding Obligation directly or indirectly solely for general corporate purposes.

Section 5.04    Tax Matters.

(a)    Tax Treatment. Absent a contrary determination (as defined in
Section 1313(a) of the Code), the Purchaser and the Company agree not to treat
the Preferred Stock (based on their terms as set forth in the Certificate of
Designation) as “preferred stock” within the meaning of Section 305 of the Code
and Treasury Regulation Section 1.305-5 for United States federal (and
applicable state) Tax purposes and shall not take any position inconsistent with
such treatment.

(b)    Transfer Taxes. The Company shall pay any and all documentary, stamp or
similar issue or transfer Tax due on (x) the issue of the Preferred Stock and
(y) the issue of the Underlying Shares.

Section 5.05     Listing of Shares. Prior to the Closing and subject to the
stockholder approval rules of the NYSE, the Company will use its commercially
reasonable efforts to obtain approval for listing, subject to notice of
issuance, of the Underlying Shares on the NYSE.

Section 5.06    BCP and Purchaser Expenses. Promptly following receipt of an
invoice therefor containing reasonable supporting detail, and irrespective of
whether this Agreement is terminated pursuant to Section 7.01 or the Closing
otherwise does not occur, the Company shall make payment to BCP and/or the
Purchaser for their respective documented out-of-pocket fees and expenses
incurred in connection with the negotiation and consummation of the transactions
contemplated by this Agreement and the other Transaction Documents (the
“Transaction Expenses”) in an amount not to exceed $600,000 in the aggregate.

Section 5.07    State Securities Laws. Prior to Closing, the Company shall use
commercially reasonable efforts to (i) obtain all necessary permits and
qualifications, if any, or secure an exemption therefrom, required by any state
or country prior to the offer and sale of the Preferred Stock and (ii) cause
such authorization, approval, permit or qualification to be effective as of the
Closing and as of any conversion of Preferred Stock.

Section 5.08    Information Statement. As promptly as reasonably practicable
following the execution and delivery of this Agreement by the parties hereto,
the Company shall file with the SEC in preliminary form an Information Statement
on Schedule 14C (the “Information Statement”). The Company shall use
commercially reasonable efforts to promptly provide responses to the SEC with
respect to all comments received on such Information Statement from the SEC, and
the Company shall cause the definitive Information Statement to be mailed
promptly after the date the SEC staff advises that it has no further comments
thereon or that the Company may commence mailing the Information Statement.

Section 5.09    Stockholder Consent. The Purchaser shall cause to be delivered
to the Company a written consent of the holders of a majority of the outstanding
Common Stock approving the voting and conversion rights of the Preferred Stock
to be issued at the Closing.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01    Survival of Provisions. The Company Fundamental Representations
and the Purchaser Fundamental Representations shall survive the execution and
delivery of this Agreement indefinitely and the other representations and
warranties contained in this Agreement shall survive for a period of 15 months
following the Closing Date, regardless of any investigation made by or on behalf
of the Company or the Purchaser. The covenants made in this Agreement or any
other Transaction Document shall survive the Closing and remain operative and in
full force and effect regardless of acceptance of any of the Purchased Shares
and payment therefor and repayment, conversion or repurchase thereof.

Section 6.02    Indemnification by the Company. The Company agrees to indemnify
the Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim (collectively, “Damages”), as a
result of, arising out of, or in any way related to (a) the failure of any of
the representations or warranties made by the Company contained herein to be
true and correct in all material respects as of the date hereof and as of the
Closing (except to the extent any representation or warranty includes the word
“material,” Material Adverse Effect or words of similar import, with respect to
which such representation or warranty, or applicable portions thereof, must have
been true and correct in all respects) or (b) the breach of any covenants of the
Company contained herein; provided that, in the case of the immediately
preceding clause (a), such claim for indemnification is made prior to the
expiration of the survival period of such representation or warranty, in which
case the indemnification obligations of the Company with respect to such claim
shall survive indefinitely; provided, further, that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Company shall constitute the date upon
which such claim has been made.

Section 6.03    Indemnification by the Purchaser. The Purchaser agrees to
indemnify the Company and its Representatives (collectively, “Company Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Purchaser contained herein to be true and correct in all
material respects as of the date hereof and as of the Closing or (b) the breach
of any of the covenants of the Purchaser contained herein; provided that, in the
case of the immediately preceding clause (a), such claim for indemnification is
made prior to the expiration of the survival period of such representation or
warranty, in which case the indemnification obligations of the Purchaser with
respect to such claim shall survive indefinitely; provided, further, that for
purposes of determining when an indemnification claim has been made, the date
upon which a Company Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to the Purchaser
shall constitute the date upon which such claim has been made; provided,
further, that the liability of the Purchaser shall not be greater in amount than
the sum of the Purchaser’s Funding Obligation plus any distributions paid to the
Purchaser with respect to the Purchased Shares.

 

19



--------------------------------------------------------------------------------

Section 6.04    Indemnification for Certain Fees. The Company agrees that it
will indemnify and hold harmless the Purchaser from and against any and all
claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by the Company or alleged to have been
incurred by the Company in connection with the sale of the Purchased Shares or
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents.

Section 6.05    Indemnification Procedure.

(a)    Promptly after any Company Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third Person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim or the commencement of such action,
suit or proceeding, but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such Third-Party Claim to the extent then known. The Indemnifying
Party shall have the right to defend and settle, at its own expense and by its
own counsel who shall be reasonably acceptable to the Indemnified Party, any
such matter as long as the Indemnifying Party pursues the same diligently and in
good faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall reasonably cooperate with the Indemnifying Party and its
counsel in all commercially reasonable respects in the defense thereof and the
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided that the Indemnified Party
shall be entitled (i) at its expense, to participate in the defense of such
asserted liability and the negotiations of the settlement thereof and (ii) if
(A) the Indemnifying Party has, within 10 business days of when the Indemnified
Party provides written notice of a Third-Party Claim, failed to (1) assume the
defense or employ counsel reasonably acceptable to the Indemnified Party and
(2) notify the Indemnified Party of such assumption within such 10 business day
period or (B) the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and counsel to the Indemnified Party shall have
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select one separate counsel (plus
appropriate local counsel) and to assume such legal defense and otherwise to
participate in the defense of such action, with the documented and out-of-pocket
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified Third-Party Claim without the consent of the
Indemnified Party (which consent shall not be unreasonably delayed), unless the
settlement thereof is for money damages only and imposes no liability or
obligation on, includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified Party.

 

20



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, each Indemnified Party
shall use its commercially reasonable efforts to mitigate to the extent required
by Law the amount of any costs, losses, liabilities, Damages, or expenses of any
kind or nature whatsoever for which it is indemnified pursuant to this Article
VI.

Section 6.06     Exclusive Remedy.

(a)    Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party, subject to the terms hereof and in addition to any remedy
at law for damages or other relief, may (at any time prior to the valid
termination of this Agreement pursuant to Article VII) institute and prosecute
an action in any court of competent jurisdiction to enforce specific performance
of such covenant or agreement or seek any other equitable relief.

(b)    The sole and exclusive remedy for any and all claims arising under, out
of, or related to this Agreement or the transactions contemplated hereby, shall
be the rights of indemnification set forth in this Article VI only, and no
Person will have any other entitlement, remedy or recourse, whether in contract,
tort or otherwise, it being agreed that all of such other remedies, entitlements
and recourse are expressly waived and released by the parties hereto to the
fullest extent permitted by Law. Notwithstanding anything in the foregoing to
the contrary, nothing in this Agreement shall limit or otherwise restrict a
fraud claim brought by any party hereto or the right to seek specific
performance pursuant to Section 6.06(a).

ARTICLE VII

TERMINATION

Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)    by mutual written consent of the Company and the Purchaser representing a
majority of the Purchased Shares;

(b)    by the Purchaser, if (i) (x) the Company Credit Agreement Amendment is
terminated or (y) the Company Credit Agreement Amendment is amended or otherwise
modified from the form of the Company Credit Agreement Amendment set forth on
Exhibit D in either a materially adverse manner to the Purchaser or in a manner
that would have required the Purchaser’s prior consent under Section 4 of the
Certificate of Designations if the Certificate of Designations had been in
effect at the time of such amendment or modification or (ii) the Stockholder
Consent is not received pursuant to Section 5.09, in each case, prior to the
Closing;

(c)    by written notice from either the Company or the Purchaser representing a
majority of the Purchased Shares if any Governmental Authority with lawful
jurisdiction shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by the Transaction Documents and such order, decree,
ruling or other action is or shall have become final and nonappealable; or

(d)        by written notice from the Company or the Purchaser, if the Closing
does not occur by 11:59 p.m. New York City time on March 16, 2020; provided,
however, that no party may terminate this Agreement pursuant to this
Section 7.01(d) if such party is, at the time of providing such written notice,
in breach of any of its obligations under this Agreement.

 

21



--------------------------------------------------------------------------------

Section 7.02    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to Section 7.01:

(a)    except as set forth in Section 7.02(b), this Agreement shall become null
and void and have no further force or effect, but the parties shall not be
released from any liability arising from or in connection with any breach hereof
occurring prior to such termination;

(b)    regardless of any purported termination of this Agreement, Section 5.06,
Article VI and all indemnification rights and obligations of the Company and the
Purchaser thereunder, this Section 7.02 and the provisions of Article VIII shall
remain operative and in full force and effect as between the Company and the
Purchaser, unless the Company and the Purchaser mutually execute a writing that
expressly (with specific references to the applicable Articles, Sections or
subsections of this Agreement) terminates such rights and obligations as between
the Company and the Purchaser; and

(c)    the Confidentiality Provisions shall remain in effect until the
Confidentiality Provisions expire in accordance with their terms.

ARTICLE VIII

MISCELLANEOUS

Section 8.01    Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article and Section of, and
Schedule to, this Agreement, unless otherwise specified. All Schedules to this
Agreement are hereby incorporated and made a part hereof as if set forth in full
herein and are an integral part of this Agreement. All references to
instruments, documents, Contracts and agreements are references to such
instruments, documents, Contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Company has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Company unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by the Purchaser or the Company, such action shall be in the Purchaser’s or the
Company’s sole discretion, as applicable, unless otherwise specified in this
Agreement. If any provision in the Transaction Documents is held to be illegal,
invalid, not binding or unenforceable, (a) such provision shall be fully
severable and the Transaction Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Documents, and the remaining provisions
shall remain in full force and effect, and (b) the parties hereto shall
negotiate in good faith to modify the Transaction Documents so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. Any words imparting the singular
number only shall include the plural and vice versa. The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

22



--------------------------------------------------------------------------------

Section 8.02    No Waiver; Modifications in Writing.

(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of any Transaction
Document shall be effective unless signed by each of the parties thereto
affected by such amendment, waiver, consent, modification or termination. Any
amendment, supplement or modification of or to any provision of any Transaction
Document, any waiver of any provision of any Transaction Document and any
consent to any departure by the Company from the terms of any provision of any
Transaction Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the Company
in any case shall entitle the Company to any other or further notice or demand
in similar or other circumstances. Any investigation by or on behalf of any
party shall not be deemed to constitute a waiver by the party taking such action
of compliance with any representation, warranty, covenant or agreement contained
herein.

Section 8.03    Binding Effect. This Agreement shall be binding upon the
Company, the Purchaser and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

Section 8.04    Non-Disclosure.

(a)    Notwithstanding the foregoing, this Agreement shall not impact the terms
and provisions of the Confidentiality Provisions. The Confidentiality Provisions
shall continue to be in full force and effect, pursuant to the terms and
conditions thereof.

(b)    Other than filings made by the Company with the Commission, neither the
Company nor any of its Representatives shall disclose the identity of, or any
other information concerning, the Purchaser or any of their respective
Affiliates until having first provided the Purchaser a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure); provided that
nothing in this Section 8.04 shall delay any required filing or other disclosure
with the Commission, NYSE or any Governmental Authority or otherwise hinder the
Charah Entities’ or their respective Representatives’ ability to timely comply
with all Laws or rules and regulations of the Commission, NYSE or other
Governmental Authority.

Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by first-class mail, postage prepaid,
email, air courier guaranteeing overnight delivery or personal delivery to the
following addresses:

(a)    If to the Purchaser, to the addresses set forth on Schedule A.

 

23



--------------------------------------------------------------------------------

(b)    If to the Company:

Charah Solutions, Inc.

12601 Plantside Drive

Louisville, KY 40299

Attention: Chief Financial Officer

Email: rshannon@charah.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1114 6th Ave, 32nd Floor

New York, NY 10036

Attention: John Kupiec

Email: jkupiec@velaw.com

or to such other address as the Company or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
(i) at the time delivered by hand, if personally delivered; (ii) upon actual
receipt if sent by certified or registered mail, return receipt requested, or
regular mail, if mailed; (iii) when received, if sent via email; and (iv) upon
actual receipt when delivered to an air courier guaranteeing overnight delivery.

Section 8.06    Entire Agreement. This Agreement, the other Transaction
Documents, the Confidentiality Provisions and the other agreements and documents
referred to herein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, in the other
Transaction Documents or in the Confidentiality Provisions, in each case with
respect to the rights granted by the Company or any of its Affiliates or the
Purchaser or any of its Affiliates. This Agreement, the other Transaction
Documents, the Certificate of Designations, the Confidentiality Provisions and
the other agreements and documents referred to herein or therein supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

Section 8.07    Assignment. This Agreement may not be assigned to any other
Person without the written consent of the other party hereto; provided that,
prior to the Closing, the Purchaser may, without the prior written consent of
the Company, assign its rights to purchase the Purchased Shares under this
Agreement, in whole or in part to an Affiliate of the Purchaser; provided
further, however, that no such assignment shall relieve the Purchaser of any of
its obligations hereunder.

Section 8.08    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort or otherwise) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws which would result in the application of the Law
of any other jurisdiction. Any action against any party relating to the
foregoing shall be brought exclusively in any federal or state court of
competent jurisdiction located within the State of Delaware, and the parties
hereto hereby irrevocably submit to the jurisdiction of such courts. The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or

 

24



--------------------------------------------------------------------------------

hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

Section 8.09    No Recourse Against Others.

(a)    All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Company and the Purchaser. No Person
other than the Company or the Purchaser, including no member, partner,
stockholder, Affiliate or Representative thereof, nor any member, partner,
stockholder, Affiliate or Representative of any of the foregoing, shall have any
liability (whether in contract or in tort, in law or in equity, or granted by
statute) for any claims, causes of action, obligations or liabilities arising
under, out of, in connection with or related in any manner to this Agreement or
based on, in respect of or by reason of this Agreement or its negotiation,
execution, performance or breach; and, to the maximum extent permitted by Law,
each of the Company and the Purchaser hereby waives and releases all such
liabilities, claims, causes of action and obligations against any such third
Person.

(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Company and the Purchaser hereby waives and releases any and all
rights, claims, demands or causes of action that may otherwise be available at
law or in equity, or granted by statute, to avoid or disregard the entity form
of the other or otherwise impose liability of the other on any third Person,
whether granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization or otherwise, and (ii) each
of the Company and the Purchaser disclaims any reliance upon any third Person
with respect to the performance of this Agreement or any representation or
warranty made in, in connection with or as an inducement to this Agreement.

Section 8.10    Third Party Beneficiary. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the Company,
the Purchaser and, for purposes of Section 8.09 only, any member, partner,
stockholder, Affiliate or Representative of the Company or the Purchaser, or any
member, partner, stockholder, Affiliate or Representative of any of the
foregoing) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 8.11    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS CONTROLLED AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

25



--------------------------------------------------------------------------------

Section 8.12    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CHARAH SOLUTIONS, INC. By:  

/s/ Roger D. Shannon        

Name:   Roger D. Shannon Title:   Chief Financial Officer and Treasurer

 

Signature Page to Series A Stock Purchase Agreement



--------------------------------------------------------------------------------

PURCHASER: CHARAH PREFERRED STOCK AGGREGATOR, LP By:   Charah Preferred Stock
Aggregator GP, LLC Its:   General Partner By:  

/s/ Timothy J. Poche            

Name:   Timothy J. Poche Title:   Authorized Representative

☐

  institutional “accredited investor” as defined in SEC Rule 501(a)(1), (a)(2),
(a)(3), or (a)(7), as presently in effect

☒

  “qualified institutional buyer” as defined in Rule 144A

 

Signature Page to Series A Stock Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASE PRICE ALLOCATION

 

Purchaser and Address

   Purchased Shares      Funding Obligation  

Charah Preferred Stock Aggregator, LP

c/o Bernhard Capital Partners

400 Convention Street, Suite 1010

Baton Rouge, LA 70802

Attn:   Lucie R. Kantrow

Email: lucie@bernhardcapital.com

     26,000      $ 25,220,000.00  

With a copy (which shall not constitute notice) to:

     

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attn:     William J. Benitez, P.C.

              Julian J. Seiguer, P.C.

Email:   william.benitez@kirkland.com

               julian.seiguer@kirkland.com

     

TOTAL:

     26,000      $ 25,220,000.00  

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

COMPANY GROUP SUBSIDIARIES

Charah Sole Member LLC

Allied Power Sole Member, LLC

Charah, LLC

Allied Power Management, LLC

Ash Management Services, LLC

Green Meadow, LLC

Ash Venture LLC

CV Ash, LLC

Allied Power Services, LLC

Charah Plant Services, LLC

Allied Power Resources, LLC

Charah Management LLC

Allied Power Holdings, LLC

Allied Power International, LLC

SCB International Holdings, LLC

Mercury Capture Intellectual Property, LLC

SCB Trading, LLC

Mercury Capture Beneficiation, LLC

Nutek Micro-Grinding, LLC

Oreco Trading, Inc.

SCB Europe S.a.R.L.

Charah Environmental Redevelopment Group, LLC

Muskegon Environmental Redevelopment Group, LLC

 

Schedule B



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATIONS

See attached.

 

Exhibit A



--------------------------------------------------------------------------------

Final Form

CERTIFICATE OF DESIGNATIONS OF

SERIES A PREFERRED STOCK

OF CHARAH SOLUTIONS, INC.

Pursuant to Section 151 of the General Corporation Law of the State of Delaware:

CHARAH SOLUTIONS, INC., a Delaware corporation, certifies that pursuant to the
authority contained in Article IV of its Amended and Restated Certificate of
Incorporation, and in accordance with the provisions of Section 151 of the
General Corporation Law of the State of Delaware, the Special Committee of the
Board of Directors duly approved and adopted on March [●], 2020 the following
resolution, which resolution remains in full force and effect on the date
hereof:

RESOLVED, that a series of Preferred Stock, par value $0.01 per share, of the
Company be, and hereby is, created, and that the designation and number of
shares thereof and the voting and other powers, preferences, and relative,
participating, optional or other rights of the shares of such series and the
qualifications, limitations and restrictions thereof are as follows:

SECTION 1.    Designation and Amount; Ranking.

(a)    There shall be created from the 50,000,000 shares of preferred stock, par
value $0.01 per share, of the Company authorized to be issued pursuant to the
Certificate of Incorporation, a series of preferred stock, designated as the
“Series A Preferred Stock,” par value $0.01 per share (the “Preferred Stock”),
and the authorized number of shares of Preferred Stock shall be 26,000 shares.
Shares of the Preferred Stock that are redeemed, purchased or otherwise acquired
by the Company (or any other Redeeming Party), or converted into shares of
Common Stock, shall be cancelled, shall revert to authorized but unissued shares
of Preferred Stock and shall not be reissued except as permitted under
Section 4(b)(ii).

(b)    The Preferred Stock, with respect to dividend rights and rights upon the
liquidation, winding-up or dissolution of the Company, ranks: (i) senior in all
respects to all Junior Stock; (ii) on a parity in all respects with all Parity
Stock; and (iii) junior in all respects to all Senior Stock, in each case as
provided more fully herein.

SECTION 2.    Definitions.

As used herein, the following terms shall have the following meanings:

“14C Expiration Date” shall mean the date immediately following the expiration
of the 20 calendar day period commencing on the stated date of distribution to
the Company’s stockholders in accordance with Rule 14c-2 of Regulation 14C
promulgated under the Exchange Act of a definitive Information Statement on
Schedule 14C filed by the Company with the SEC relating to the issuance of the
Preferred Stock.

“Accrued Dividends” shall mean, with respect to any share of Preferred Stock, as
of any date, the accrued and unpaid dividends on such share from, and including,
the most recently preceding fiscal quarter (or the Issue Date, if such date is
prior to the first full fiscal quarter Dividend Payment Date) to, but not
including, such date.

“Accumulated Dividends” shall mean, with respect to any share of Preferred
Stock, as of any date, the aggregate amount of accrued and unpaid dividends
added to the Liquidation Preference in accordance with Sections 3(b), 3(c), 3(d)
and 3(f).



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning ascribed to it, on the date hereof, in Rule
405 under the Securities Act.

“Applicable Treasury Rate” shall mean the weekly average for each Business Day
during the most recent week that has ended at least two Business Days prior to
the Change of Control Redemption Date or the date of the Liquidation Event, as
applicable, of the yield to maturity at the time of computation of United States
Treasury securities with a constant maturity (as compiled and published in the
Federal Reserve Statistical Release H.15 (or, if such statistical release is not
so published or available, any publicly available source of similar market data
selected by the Company in good faith)) most nearly equal to the period from the
Change of Control Redemption Date or the date of the Liquidation Event, as
applicable, to the First Call Date; provided, however, that if the period from
the Change of Control Redemption Date or the date of the Liquidation Event, as
applicable, to the First Call Date is not equal to the constant maturity of a
United States Treasury security for which a yield is given, the Applicable
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the yields of United States Treasury
securities for which such yields are given, except that if the period from the
redemption date to such applicable date is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

“As-Converted Preferred Stock” shall have the meaning set forth in Section 3(g).

“Average VWAP” per share over a certain period shall mean the arithmetic average
of the VWAP per share for each Trading Day in such period.

“BCP Group” shall mean BCP Energy Services Fund-A, LP, a Delaware limited
partnership, BCP Energy Services Fund, LP, a Delaware limited partnership,
Charah Holdings LP, a Delaware limited partnership, and, in each case, any
Affiliate of the foregoing entities.

“Beneficially Own” shall mean “beneficially own” as defined in Rule 13d-3 of the
Exchange Act or any successor provision thereto.

“Board of Directors” shall mean the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.

“Business Day” shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, the State of Louisiana or the State of Kentucky shall not be regarded
as a Business Day.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by the Company.

“Cash Dividends” shall have the meaning set forth in Section 3(a).

 

2



--------------------------------------------------------------------------------

“Certificate of Incorporation” shall mean the Amended and Restated Certificate
of Incorporation of the Company, as modified by this Certificate of
Designations, as further amended or restated in accordance with applicable law
and this Certificate of Designations.

“Certificated Preferred Stock” shall have the meaning set forth in
Section 10(b)(i).

“Change of Control” shall mean the occurrence of any of the following:

(i)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of a merger or consolidation, which is covered by
subsection (ii) below), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to any Person;

(ii)    the consummation of any transaction (including, without limitation,
pursuant to a merger or consolidation), the result of which is that any Person
becomes the “beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly, of more than 50% of the voting power
of the Company; provided, however, solely for purposes of this subsection (ii),
a “Person” shall include, in connection with a direct merger of a publicly
traded entity with the Company, the shareholders of such publicly traded entity
with whom the Company merges; or

(iii)    any event which constitutes a “Change of Control” under (A) the CHRA
Credit Agreement or (B) any indenture of the Company or future senior notes or
credit facilities of the Company having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$15,000,000, and in each case such “Change of Control” is not waived by the
lenders pursuant to the CHRA Credit Agreement or the applicable credit agreement
or the holders of such notes pursuant to the applicable credit documentation
associated therewith.

Notwithstanding the foregoing, unless a member of the BCP Group purchases all or
substantially all of the Company’s assets in a transaction or a series of
related transactions approved by the Company’s Board of Directors, no
acquisition or disposition of Capital Stock by a member of the BCP Group shall
constitute a Change of Control.

“Change of Control Redemption Date” shall have the meaning set forth in
Section 8(a).

“Change of Control Redemption Notice” shall have the meaning set forth in
Section 8(c).

“Change of Control Redemption Premium” shall mean (a) on or prior to the First
Call Date, an amount in cash equal to the greater of (i) 100% of the Liquidation
Preference plus the Make-Whole Premium and (ii) the Closing Sale Price of the
Common Stock on the date of the Change of Control multiplied by the amount of
Common Stock such Holder would be entitled to receive if such Holder’s Preferred
Stock were converted into Common Stock immediately prior to the Change of
Control and (b) following the First Call Date, an amount in cash equal to the
greater of (i) 100% of the Liquidation Preference and (ii) the Closing Sale
Price of the Common Stock on the date of the Change of Control multiplied by the
amount of Common Stock such Holder would be entitled to receive if such Holder’s
Preferred Stock were converted into Common Stock immediately prior to the Change
of Control. Notwithstanding the foregoing, solely in the event that the Change
of Control Redemption Date occurs prior to the first anniversary of the Issue
Date, the amount of the Make-Whole Premium specified in the immediately
preceding clause (a)(i) shall not exceed $4,000,000 in the aggregate (the
“Make-Whole Restriction Amount”). For the avoidance of doubt, the calculation of
the Make-Whole Restriction Amount shall not in any respect include any Accrued
Dividends or other amounts that are otherwise included in the calculation of the
Liquidation Preference.

 

3



--------------------------------------------------------------------------------

“Change of Control Redemption Price” shall have the meaning set forth in
Section 8(b).

“CHRA Credit Agreement” shall mean that certain Credit Agreement, dated as of
September 21, 2018, by and among the Company, the Guarantors (as defined
therein), the Lenders (as defined therein) from time to time a party thereto,
and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer (each as defined therein), as in effect on the date hereof (including as
amended, supplemented or otherwise modified on or prior to the date hereof) and
as may be further amended, restated, renewed, supplemented, refunded, replaced
or refinanced as permitted pursuant to Section 4(b)(v) and Section 4(c)(i).

“CHRA Credit Modification” shall have the meaning set forth in Section 4(b).

“close of business” shall mean 5:00 p.m. (New York City time).

“Closing Sale Price” of the Common Stock shall mean, as of any date, the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported on the principal United States securities exchange on which the Common
Stock is traded or, if the Common Stock is not listed on a United States
national or regional securities exchange, in the over-the-counter market as
reported by OTC Markets Group Inc. or a similar organization. In the absence of
such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors to be the fair market value of a share of Common Stock.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company or any other capital stock of the Company into which such Common Stock
shall be reclassified or changed.

“Company” shall mean Charah Solutions, Inc., a Delaware corporation.

“Company Optional Conversion Date” shall have the meaning set forth in
Section 6(c).

“Company Optional Conversion Notice” shall have the meaning set forth in
Section 6(b).

“Company Redemption Date” shall have the meaning set forth in Section 7(b).

“Company Redemption Notice” shall have the meaning set forth in
Section 7(b)(ii).

“Company Redemption Preference” shall have the meaning set forth in
Section 7(b)(i).

“Company Redemption Price” shall have the meaning set forth in Section 7(b)(i).

“Conversion Date” shall mean the Optional Conversion Date and the Company
Optional Conversion Date, as applicable.

“Conversion Price” shall mean an amount equal to $2.77, as may be adjusted
pursuant to Section 6(f).

“Conversion Rate” shall have the meaning set forth in Section 6(a).

 

4



--------------------------------------------------------------------------------

“Dividend Payment Date” shall mean the date that is 45 days after the end of
each fiscal quarter of the Company, unless the Board of Directors designates an
earlier date.

“Dividend Rate” shall mean, as of the date of the determination, the rate per
annum of 10%, compounded quarterly; provided, however, that (a) to the extent
the Company elects to accrue a dividend payable (or any portion thereof) instead
of paying such dividend payable in cash on any Dividend Payment Date, such rate
shall be 13% per annum, compounded quarterly, for the portion of the dividend
payable so accrued on such Dividend Payment Date and (b) upon the occurrence and
during the continuance of an Event of Default, the Dividend Rate shall mean the
rate per annum of 16%, compounded quarterly.

“Dividend Record Date” shall mean, with respect to any fiscal quarter and
applicable Dividend Payment Date, the record date (which shall be a Business
Day) set by the Board of Directors for holders eligible to receive any dividend
declared for such fiscal quarter.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“Event of Default” shall mean the occurrence of any of the following:

(a)    The failure of the Company to redeem or offer to redeem any share of the
Preferred Stock for a cash purchase price equal to the Optional Redemption Price
or Change of Control Redemption Price pursuant to Section 7 or Section 8, as
applicable;

(b)    The Company takes any action referred to in Section 4 without first
obtaining the required consent or approval of the requisite Holders as
specifically set forth therein;

(c)    The Company fails to perform or observe any other term, covenant or
agreement contained in the Certificate of Incorporation, the bylaws of the
Company, the Stockholders’ Agreement or this Certificate of Designations; or

(d)    Any event which constitutes an event of default under (i) the CHRA Credit
Agreement or (ii) any indenture of the Company or future senior notes or credit
facilities of the Company having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$15,000,000, and such “event of default” is not waived by the lenders pursuant
to the CHRA Credit Agreement or the applicable credit agreement or the holders
of such notes pursuant to the applicable credit documentation associated
therewith.

“Ex-Date” shall mean when used with respect to any issuance of or distribution
in respect of the Common Stock or any other securities, the first date on which
the Common Stock or such other securities trade without the right to receive
such issuance or distribution.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“First Call Date” shall mean the third anniversary of the Issue Date.

“GAAP” shall mean United States generally accepted accounting principles.

 

5



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business consistent with past practice.

“Holder” and, unless the context requires otherwise, “holder” shall each mean a
holder of record of a share of Preferred Stock.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others and (f) all Capital Lease Obligations of such Person.

“Issue Date” shall mean the original date of issuance of the Preferred Stock,
which shall be the date that this Certificate of Designations is filed with the
Secretary of State of the State of Delaware.

“Junior Stock” shall mean all classes of the Company’s common stock and each
other class of Capital Stock or series of preferred stock established after the
Issue Date by the Board of Directors, the terms of which do not expressly
provide that such class or series ranks senior to or on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company.

“Liquidation Event” shall have the meaning set forth in Section 5(a).

“Liquidation Event Preference” shall mean, with respect to each share of
Preferred Stock, (a) on or prior to the First Call Date, an amount in cash equal
to the greater of (i) 100% of the Liquidation Preference plus the Make-Whole
Premium and (ii) the Closing Sale Price of the Common Stock on the date of the
Liquidation Event multiplied by the amount of Common Stock such Holder would be
entitled to receive if such Holder’s Preferred Stock were converted into Common
Stock immediately prior to the Liquidation Event and (b) following the First
Call Date, an amount in cash equal to the greater of (i) 100% of the Liquidation
Preference and (ii) the Closing Sale Price of the Common Stock on the date of
the Liquidation Event multiplied by the amount of Common Stock such Holder would
be entitled to receive if such Holder’s Preferred Stock were converted into
Common Stock immediately prior to the Liquidation Event.

“Liquidation Preference” shall mean, with respect to each share of Preferred
Stock, $1,000.00, as adjusted pursuant to Sections 3(b), 3(c), 3(d) and 3(f), in
each case to the date of payment of the Liquidation Preference, the Conversion
Date, the Optional Redemption Date or the Change of Control Redemption Date, as
applicable.

 

6



--------------------------------------------------------------------------------

“Make-Whole Premium” shall mean, as of the applicable Change of Control
Redemption Date or date of the Liquidation Event, in each case prior to the
First Call Date, an amount in cash equal to the present value (which shall be
calculated using an annual discount rate (compounded quarterly) equal to the
Applicable Treasury Rate as of such date plus 50 basis points) as of such date
of the sum of the remaining Cash Dividends that would accrue on such shares of
Preferred Stock being redeemed from such date to the First Call Date (including,
for the avoidance of doubt, any dividends that would accrue from the Dividend
Payment Date immediately prior to the First Call Date through the First Call
Date), as calculated by the Holders or on behalf of the Holders by such Person
as the Holders shall designate.

“Make-Whole Restriction Amount” shall have the meaning set forth in the
definition of “Change of Control Redemption Premium”.

“Market Value” shall mean the Average VWAP during a 20 consecutive Trading Day
period ending on, and including, the Trading Day immediately prior to the date
of determination.

“Material Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds $5,000,000.

“Material Disposition” shall mean any sale, transfer or other disposition,
directly or indirectly, by the Company or any consolidated Subsidiary of the
Company to any Person other than the Company or a consolidated Subsidiary of the
Company of any asset or group of related assets (other than inventory or other
assets sold, transferred or otherwise disposed of in the ordinary course of
business, including receivables sold or contributed under an accounts receivable
securitization facility) in one or a series of related transactions in respect
of which the aggregate consideration exceeds $5,000,000.

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act.

“Non-Cash Dividend Election” shall have the meaning set forth in Section 3(b).

“Officer” shall mean the Chief Executive Officer, the President, the
President–Finance Administration, any Executive Vice President, any Senior Vice
President, any Vice President, the Treasurer, the Secretary or any Assistant
Secretary of the Company.

“opening of business” shall mean 9:00 a.m. (New York City time).

“Optional Conversion Date” shall have the meaning set forth in Section 6(a).

“Optional Conversion Notice” shall have the meaning set forth in Section 6(a).

“Optional Conversion Notice Date” shall have the meaning set forth in
Section 6(a).

“Optional Redemption Date” shall have the meaning set forth in Section 7(a)(ii).

“Optional Redemption Notice” shall have the meaning set forth in
Section 7(a)(ii).

“Optional Redemption Price” shall have the meaning set forth in Section 7(a)(i).

 

7



--------------------------------------------------------------------------------

“Ownership Notice” shall mean the notice of ownership of Capital Stock
containing the information required to be set forth or stated on certificates
pursuant to the Delaware General Corporation Law and, in the case of an issuance
of Capital Stock pursuant to the terms hereof, in substantially the form
attached hereto as Exhibit B.

“Parity Stock” shall mean any class of Capital Stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company.

“Paying Agent” shall mean the Transfer Agent, acting in its capacity as paying
agent for the Preferred Stock, and its successors and assigns, or any other
Person appointed to serve as paying agent by the Company.

“Person” shall mean any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

“Preferred Board Observer” shall have the meaning set forth in Section 4(f).

“Preferred Committee Observer” shall have the meaning set forth in Section 4(f).

“Preferred Director” shall have the meaning set forth in Section 4(f).

“Preferred Stock” shall have the meaning set forth in Section 1(a).

“Pro Rata Repurchases” shall mean any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (i) any tender offer or exchange
offer directed to all of the holders of Common Stock subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder or (ii) any
other tender offer available to substantially all holders of Common Stock, in
the case of both of the foregoing clauses (i) and (ii), whether for cash, shares
of Capital Stock of the Company, other securities of the Company, evidences of
Indebtedness of the Company or any other Person or any other property (including
shares of capital stock, other securities or evidences of Indebtedness of a
subsidiary), or any combination thereof, effected while the Preferred Stock is
outstanding. The “effective date” of a Pro Rata Repurchase shall mean the date
of a purchase with respect to any Pro Rata Repurchase.

“Purchase Agreement” shall mean that certain Series A Preferred Stock Purchase
Agreement, dated as of March 5, 2020, by and among the Company and the
purchasers set forth therein.

“Redeeming Party” shall have the meaning set forth in Section 8(a).

“Requisite Approval Notice Date” shall have the meaning set forth in
Section 11(i).

“Restricted Period Termination Date” shall have the meaning set forth in
Section 10(a)(ii)(A).

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Stock” shall mean each class of Capital Stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank senior to the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company.

 

8



--------------------------------------------------------------------------------

“Series A Preferred Stock” shall have the meaning set forth in Section 1(a).

“Shelf Registration Statement” shall mean a shelf registration statement filed
with the SEC covering resales of Transfer Restricted Securities by holders
thereof.

“Shortfall Amount” shall have the meaning set forth in Section 3(f).

“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement, dated
as of June 18, 2018, by and among Charah Solutions, Inc., a Delaware
corporation, Bernhard Capital Partners Management, LP, a Delaware limited
partnership, CEP Holdings, Inc., a Delaware corporation, the stockholders
identified on the signature pages thereto, and any other persons signatory
thereto from time to time, as the same may be amended, restated, replaced or
otherwise modified from time to time.

“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which: (a) such Person or a Subsidiary of such Person is a general partner or,
in the case of a limited liability company, the managing member or manager
thereof; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.

“Trading Day” shall mean a day during which trading in securities generally
occurs on the New York Stock Exchange or, if the Common Stock is not listed on
the New York Stock Exchange, on the principal other national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not listed on a national or regional securities exchange, on the
principal other market on which the Common Stock is then traded. If the Common
Stock is not so listed or traded, “Trading Day” shall mean a Business Day.

“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, acting
as the Company’s duly appointed transfer agent, registrar, conversion agent and
dividend disbursing agent for the Preferred Stock, and its successors and
assigns, or any other person appointed to serve as transfer agent, registrar,
conversion agent and dividend disbursing agent by the Company.

“Transfer Restricted Securities” shall mean each share of Common Stock received
upon conversion of a share of Preferred Stock until (a) such shares of Common
Stock shall be freely tradable pursuant to an exemption from registration under
the Securities Act under Rule 144 thereunder, or (b) the resale of such shares
of Common Stock under an effective Shelf Registration Statement, in each case
unless otherwise agreed to by the Company and the Holder thereof.

“Trigger Event” shall have the meaning set forth in Section 6(f)(vi).

“Voting Cap” shall have the meaning set forth in Section 4(a).

“Voting Stock” shall mean Capital Stock of the class or classes pursuant to
which the holders thereof have the general voting power under ordinary
circumstances (determined without regard to any classification of directors) to
elect one or more members of the Board of Directors of the Company (without
regard to whether or not, at the relevant time, Capital Stock of any other class
or classes (other than Common Stock) shall have or might have voting power by
reason of the happening of any contingency).

 

9



--------------------------------------------------------------------------------

“VWAP” per share of Common Stock on any Trading Day shall mean the per share
volume-weighted average price as displayed on Bloomberg page “CHRA <Equity> AQR”
(or its equivalent successor if such page is not available) in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day; or,
if such price is not available, “VWAP” shall mean the market value per share of
Common Stock on such Trading Day as determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
by the Company for this purpose.

SECTION 3.    Dividends.

(a)    Holders shall be entitled to receive, with respect to each share of
Preferred Stock prior to any distributions made in respect of any Junior Stock
in respect of the same fiscal quarter, out of funds legally available for
payment, cash dividends (“Cash Dividends”) on the Liquidation Preference in
effect immediately after the last day of the immediately prior fiscal quarter
(or if there has been no prior full fiscal quarter, the Issue Date), computed on
the basis of a 360-day year consisting of twelve 30-day months, at the Dividend
Rate. To the extent the Board of Directors so declares, Cash Dividends shall be
payable in arrears on each Dividend Payment Date for the fiscal quarter ending
immediately prior to such Dividend Payment Date (or with respect to the first
Dividend Payment Date, for the period commencing on the Issue Date and ending on
the last day of the fiscal quarter following the Issue Date), to the Holders as
they appear on the Company’s stock register at the close of business on the
relevant Dividend Record Date. Dividends on the Preferred Stock shall accumulate
and become Accrued Dividends on a day-to-day basis from the last day of the most
recent fiscal quarter, or if there has been no prior full fiscal quarter, from
the Issue Date, until Cash Dividends are paid pursuant to this Section 3(a) in
respect of such accumulated amounts or the Liquidation Preference is increased
in respect of such accumulated amounts pursuant to Section 3(b), Section 3(c) or
Section 3(d).

(b)    Notwithstanding anything to the contrary in Section 3(a), the Company
may, at the sole election of the Board of Directors, elect (a “Non-Cash Dividend
Election”) to, in lieu of paying a dividend in cash, (i) accrue all or any
portion of such dividend to the account of such Holders at the Dividend Rate
specified in clause (a) of the definition of “Dividend Rate” and (ii) have such
dividend be deemed an Accumulated Dividend that is added to the Liquidation
Preference for all purposes of this Certificate of Designations. If the Company
shall elect to declare and pay a portion, but not all, of a dividend in cash,
then the amount of such dividend paid in cash shall be allocated among the
Holders in proportion to the number of shares of Preferred Stock held by each
Holder. If the Company fails to pay a Cash Dividend in respect of any fiscal
quarter and does not make an affirmative Non-Cash Dividend Election in respect
thereof, the Company shall be deemed to have made a Non-Cash Dividend Election
for all purposes of this Certificate of Designations.

(c)    Notwithstanding anything to the contrary, if any shares of Preferred
Stock are converted into Common Stock in accordance with this Certificate of
Designations on a date during the period between the close of business on any
Dividend Record Date and the close of business on the corresponding Dividend
Payment Date, the Accrued Dividends with respect to such shares of Preferred
Stock, at the Company’s option, shall either (i) be paid in cash on or prior to
the date of such conversion or (ii) not be paid in cash, be deemed to be
Accumulated Dividends and be added to the Liquidation Preference for purposes of
such conversion. For the avoidance of doubt, such Accrued Dividends shall
include dividends accruing from, and including, the last day of the most
recently preceding fiscal quarter to, but not including, the applicable
Conversion Date. The Holders at the close of business on a Dividend Record Date
shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

 

10



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary, if any shares of Preferred
Stock are redeemed by the Company in accordance with this Certificate of
Designations on a date during the period between the close of business on any
Dividend Record Date and the close of business on the corresponding Dividend
Payment Date, the Accrued Dividends with respect to such shares of Preferred
Stock shall be deemed to be Accumulated Dividends and shall be added to the
Liquidation Preference for purposes of such redemption. For the avoidance of
doubt, such Accrued Dividends shall include dividends accruing from, and
including, the last day of the most recently preceding fiscal quarter to, but
not including, the Optional Redemption Date, the Company Redemption Date or the
Change of Control Redemption Date, as applicable. The Holders at the close of
business on a Dividend Record Date shall be entitled to receive any dividend
paid as a Cash Dividend on those shares on the corresponding Dividend Payment
Date.

(e)    So long as any share of the Preferred Stock remains outstanding, except
as consented to by the Holders of at least a majority of the then-outstanding
shares of Preferred Stock, no dividend or distribution shall be declared or paid
on, and no redemption or repurchase shall be agreed to or consummated of, Parity
Stock, Common Stock or any other shares of Junior Stock, unless all accumulated
and unpaid dividends for all preceding full fiscal quarters (including the
fiscal quarter in which such accumulated and unpaid dividends first arose) of
the Company have been declared and paid; provided, however, that the foregoing
limitation shall not apply to redemptions, purchases or other acquisitions of
shares of Common Stock or other Junior Stock in connection with the
administration of any employee benefit plan in the ordinary course of business
consistent with past practice, including, without limitation, the forfeiture of
unvested shares of restricted stock or share withholdings upon exercise,
delivery or vesting of equity awards granted to officers, directors and
employees.

(f)    Except as provided in Section 3(b), if the Company does not make a
Non-Cash Dividend Election and fails to pay in full in cash to the Holders a
Cash Dividend in an amount equal to the product of the Liquidation Preference
multiplied by the Dividend Rate for a fiscal quarter, then (i) the amount of
such shortfall (the “Shortfall Amount”) will continue to be owed by the Company
to the Holders and will accumulate until paid in full in cash and (ii) the
Liquidation Preference will be deemed increased until the Shortfall Amount is
paid in full in cash by an amount equal to the Shortfall Amount plus the product
of the Liquidation Preference multiplied by a rate per annum of 3% for such
fiscal quarter.

(g)    The Company may declare and pay cash dividends in respect of its Common
Stock only if, for purposes of such cash dividend, each share of Preferred Stock
is deemed to be equal to the number of whole shares of Common Stock into which
such share of Preferred Stock is convertible as of the date such dividend is
declared (at the Conversion Rate then in effect or, if the share of Preferred
Stock is not then convertible, by assuming that such shares of Preferred Stock
are convertible at the Conversion Rate then in effect) (“As-Converted Preferred
Stock”), and such dividend is equally allocated among and paid in cash to each
share of Common Stock and As-Converted Preferred Stock on an aggregate basis.

SECTION 4.    Special Rights.

(a)    From and after the Requisite Approval Notice Date, (i) on any matter
presented to the holders of Common Stock for their action or consideration at
any meeting of shareholders of the Company (or by written consent of
shareholders in lieu of meeting), each Holder shall be entitled to cast the
number of votes equal to the number of whole shares of Common Stock into which
the shares of Preferred Stock held by such Holder are convertible as of the
record date for determining shareholders entitled to vote on such matter (at the
Conversion Rate then in effect or, if the shares of Preferred Stock are not then
convertible, by assuming that such shares of Preferred Stock are convertible at
the Conversion Rate then in effect) and (ii) except as provided by the Delaware
General Corporation Law, the Certificate of Incorporation or by another
provision of this Certificate of Designations, Holders shall vote together with
the holders of Common Stock as a single class. Notwithstanding anything to the
contrary, prior to the

 

11



--------------------------------------------------------------------------------

Requisite Approval Notice Date, the Preferred Stock Beneficially Owned by a
Holder of Preferred Stock or any of its Affiliates may only be voted to the
extent that the aggregate voting power of all of the Company’s Voting Stock that
is Beneficially Owned by a Holder and its respective Affiliates does not exceed
0.99% of the aggregate voting power of all of the Company’s Voting Stock
outstanding on the applicable record date for determining stockholders who may
vote with respect to any proposal (the “Voting Cap”). The Preferred Stock shall
immediately and permanently cease to be subject to the Voting Cap from and after
the Requisite Approval Notice Date.

(b)    So long as any shares of Preferred Stock are outstanding, in addition to
any other vote or consent of stockholders required by the Delaware General
Corporation Law, the Certificate of Incorporation or this Certificate of
Designations, the affirmative vote or consent of the Holders of at least a
majority of the outstanding shares of Preferred Stock, voting together as a
separate class, given in person or by proxy, either in writing without a meeting
or by vote at any meeting called for the purpose, shall be necessary for
effecting or validating:

(i)    any issuance, authorization or creation of (including by reclassification
of currently-issued Equity Interests or otherwise), or any increase by the
Company in the issued or authorized amount of, any specific class or series of
Parity Stock, Preferred Stock or Senior Stock;

(ii)    any issuance, authorization or creation of, or any increase by any of
the Company’s consolidated Subsidiaries of any issued or authorized amount of,
any specific class or series of Equity Interests;

(iii)    any amendment, modification or alteration of, or supplement to, the
Certificate of Incorporation, the bylaws of the Company or this Certificate of
Designations that would adversely affect the rights, preferences, privileges or
voting powers of the Preferred Stock or any Holder;

(iv)    any amendment, modification or alteration of any rights, preferences or
privileges of the Preferred Stock or any other duly authorized issued and
outstanding Equity Interests of the Company;

(v)    the payment of any dividend on, redemption, repurchase or conversion of
any Junior Stock; or

(vi)    any agreement, understanding or other arrangement that restricts or
would have the effect of restricting the payment of any dividend on, redemption
or repurchase of or conversion of the Preferred Stock; provided, however, that
the Company may amend, modify, restate, renew, supplement, refund, replace or
refinance the CHRA Credit Agreement and any indebtedness thereunder (“CHRA
Credit Modification”) without the affirmative vote or consent of the Holders of
at least a majority of the outstanding shares of Preferred Stock only if and to
the extent that such CHRA Credit Modification does not augment, increase or
otherwise modify in a manner that is adverse to any Holder (or have the effect
of augmenting, increasing or modifying in a manner that is adverse to any
Holder) the restrictions relating to the payment of any dividend on, redemption
or repurchase of or conversion of the Preferred Stock that exist in the CHRA
Credit Agreement as of the Issue Date; provided further, that the Company may
not, without the affirmative vote or consent of the Holders of at least a
majority of the outstanding shares of Preferred Stock, make any CHRA Credit
Modification that could, individually or in the aggregate, be expected to be
materially adverse to the Holders.

(c)    At any time that a sufficient number of shares of Preferred Stock are
outstanding such that the Liquidation Preference of such shares in the aggregate
would equal at least $7,500,000, then, in addition to any other vote or consent
of stockholders required by the Delaware General Corporation Law, the
Certificate of Incorporation or this Certificate of Designations, the
affirmative vote or consent of the

 

12



--------------------------------------------------------------------------------

Holders of at least a majority of the outstanding shares of Preferred Stock,
voting together as a separate class, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating:

(i)    any incurrence of Indebtedness or permitting to exist any lien on any of
the Company’s or its Subsidiaries’ assets or properties, other than
(A) indebtedness expressly permitted under Section 7.02 of the CHRA Credit
Agreement and (B) liens expressly permitted under Section 7.01 of the CHRA
Credit Agreement, in each case, in effect on the Issue Date; provided, that the
Company shall only be permitted to refinance, and incur corresponding liens in
connection with any refinancing of the Obligations (as defined in the CHRA
Credit Agreement) and/or any refinancing debt in respect thereof, in each case,
with indebtedness (1) the principal amount of which does not exceed the sum of
(x) the total outstanding principal amount of such debt being refinanced
(including undrawn committed or available amounts, any letter of credit
subfacilities and including amounts owing to all creditors under any combined or
syndicated credit arrangement), plus (y) any usual and customary accrued and
unpaid interest, premium, fees and costs and expenses thereon and (2) that does
not contain terms and conditions that are materially adverse to the Preferred
Stock or the interests of the Holders relative to the terms and conditions of
the indebtedness being refinanced;

(ii)    any material transaction, or agreement to enter into any material
transaction, with an Affiliate;

(iii)    any Material Acquisition or Material Disposition except in connection
with a sale of all or substantially all of the Company’s assets (whether by sale
of the Equity Interests of the Company’s Subsidiaries, or pursuant to a merger
or consolidation or other disposition of any such Subsidiaries);

(iv)    any amendment, modification or alteration of, or supplement to the
Stockholders’ Agreement in a manner materially adverse to the Holders;

(v)    any voluntary liquidation, dissolution or winding up of the Company or
any of its material Subsidiaries;

(vi)    any voluntary filing for bankruptcy, insolvency, receivership or any
similar proceedings by or against the Company or any of its Subsidiaries, any
appointment of a receiver or trustee for all or substantially all of the assets
of the Company or any of its Subsidiaries on a consolidated basis or any
assignment for the benefit of a creditor of the Company or any of its
Subsidiaries;

(vii)    any material alteration of the principal line or lines of business of
the Company or any of its Subsidiaries; or

(viii)    any increase in the number of directors appointed to the Company’s
Board of Directors beyond the number set forth in the Certificate of
Incorporation or this Certificate of Designations.

(d)    In exercising the voting rights set forth in Section 4(b) and
Section 4(c), each share of Preferred Stock shall be entitled to one vote.

(e)    The rules and procedures for calling and conducting any meeting of the
Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the bylaws of
the Company, the Stockholders’ Agreement and applicable law.

 

13



--------------------------------------------------------------------------------

(f)    Subject to the other provisions of this Section 4(f) and from and after
the Requisite Approval Notice Date, for so long as any shares of Preferred Stock
are outstanding, the Holders, acting exclusively and separately as a class,
shall have the option and right (but not the obligation), exercisable at any
time by delivering a written notice of such designation to the Company, to
appoint either (i) a non-voting observer (the “Preferred Board Observer”) to the
Board of Directors or (ii) appoint one director to the Board of Directors (the
“Preferred Director”). To the extent the Holders elect to exercise the foregoing
right, the Preferred Director or Preferred Board Observer, as applicable, that
the Holders choose to appoint shall be elected by Holders of a majority of the
issued and outstanding shares of the Preferred Stock at each annual meeting of
stockholders of the Company, or by written consent in lieu of a meeting of the
Holders of a majority of the issued and outstanding shares of the Preferred
Stock, with the Preferred Director (if applicable) serving a term of office
expiring at the earliest of the next annual meeting of stockholders of the
Company or the death, resignation or removal of such Preferred Director;
provided, however, that the Preferred Director shall not be prohibited from
serving as a director pursuant to any applicable law (including, without
limitation, the Exchange Act, as amended, and the Clayton Antitrust Act of 1914,
as amended) or rule or regulation of the SEC or any National Securities Exchange
on which the Company’s Common Stock is listed or admitted to trading; provided
further, that, for the avoidance of doubt, the Holders of a majority of the
issued and outstanding shares of the Preferred Stock may at any time change
their election to appoint a Preferred Board Observer or Preferred Director upon
an annual or special meeting of the Holders duly called for such purpose or
pursuant to a written consent of the Holders, and a person shall be appointed as
the Preferred Director or Preferred Board Observer, as applicable, by the
Holders of a majority of the issued and outstanding shares of the Preferred
Stock at such annual or special meeting or pursuant to such written consent, and
such change of election shall be effective upon the delivery of a written notice
to the Company. The Company shall take all actions necessary or advisable to
effect the Holders’ election regarding a Preferred Board Observer or Preferred
Director, as applicable. Further, the Holders shall have the option and right
(but not the obligation) to (x) in the event the Holders elect to have a
Preferred Director, have representation on each committee of the Board of
Directors to the extent not prohibited by applicable law or rule or regulation
of the SEC or any National Securities Exchange on which the Company’s Common
Stock is listed or admitted to trading, and (y), to the extent the Holders do
not have representation on a committee of the Board of Directors, appoint a
non-voting observer (a “Preferred Committee Observer”) to any or all committees
of which a Preferred Director is not a member. At any meeting held for the
purpose of electing a Preferred Director, Preferred Board Observer, or to make
an election to have a Preferred Board Observer or Preferred Director, the
presence in person or by proxy of the Holders of a majority of the outstanding
shares of the Preferred Stock shall constitute a quorum for the purpose of such
election. Subject to the other provisions of this Section 4(f), the initial
Preferred Director elected by the Holders (if any) shall serve as the Preferred
Director until the expiration of his or her term of office or such earlier time
as the Holders elect to replace the initial Preferred Director or any successors
thereof upon prompt written notice to the Company. Any Preferred Director may be
removed for cause or otherwise by, and only by, the affirmative vote of the
Holders holding a majority of the issued and outstanding shares of Preferred
Stock, given either at a special meeting of the Holders duly called for that
purpose or pursuant to a written consent of the Holders. In the event of the
resignation, death or removal (for cause or otherwise) of any Preferred
Director, Preferred Board Observer or Preferred Committee Observer from the
Board of Directors or any committee thereof, as applicable, the Holders shall
have the continuing right to elect a successor Preferred Director, Preferred
Board Observer or Preferred Committee Observer, as applicable, to the Board of
Directors or any committee thereof, as applicable, to fill the resulting vacancy
on the Board of Directors or any applicable committee thereof. For the avoidance
of doubt, in the event that the Holders elect to appoint a Preferred Director,
the total number of authorized directors constituting the Board of Directors
shall be increased by such Preferred Director, and at any time that the Holders
elect not to have a Preferred Director or remove a Preferred Director without
replacement, the total number of authorized directors constituting the Board of
Directors shall be reduced accordingly.

 

14



--------------------------------------------------------------------------------

(g)    Any member of the BCP Group that is a Holder and each other Holder of
Preferred Stock (or Common Stock into which such Preferred Stock has been
converted in accordance with Section 6) with an aggregate Liquidation Preference
of $2,000,000 or more shall be entitled to receive the following from the
Company:

(i)    Within 90 days (or 120 days in the case of the fiscal year containing the
Issue Date) after the end of each fiscal year, all financial information that
would be required to be contained in an annual report on Form 10-K, or any
successor or comparable form, filed with the SEC, including a report on the
annual financial statements by the Corporation’s independent registered public
accounting firm and year end bookings and retention, in a manner that complies
in all material respects with the requirements specified in such form;

(ii)    Within 45 days after the end of each of each fiscal quarter, all
financial information that would be required to be contained in a quarterly
report on Form 10-Q, or any successor or comparable form, filed with the SEC,
including financial statements prepared in accordance with GAAP and quarterly
bookings and retention, in a manner that complies in all material respects with
the requirements specified in such form; and

(iii)    Within 60 days following the beginning of each fiscal year, an annual
budget in the form customarily prepared by the Company.

SECTION 5.    Liquidation Rights.

(a)    In the event of any liquidation, winding-up or dissolution of the
Company, whether voluntary or involuntary (“Liquidation Event”), each Holder
shall be entitled to receive, in respect of such shares of Preferred Stock, and
to be paid out of the assets of the Company, an amount in cash equal to the
Liquidation Event Preference thereon, in preference to the holders of, and
before any payment or distribution is made on, any Junior Stock.

(b)    Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Company (other than in connection with the liquidation,
winding up or dissolution of its business), nor the merger or consolidation of
the Company into or with any other Person shall be deemed to be a Liquidation
Event.

(c)    After the payment in full to the Holders of the amounts provided for in
this Section 5, the Holders of shares of Preferred Stock as such shall have no
right or claim to any of the remaining assets of the Company in respect of their
ownership of such Preferred Stock.

(d)    In the event the assets of the Company available for distribution to the
Holders upon any Liquidation Event shall be insufficient to pay in full all
amounts to which such Holders are entitled pursuant to Section 5(a), no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Preferred Stock and of any Parity Stock are entitled upon such liquidation,
winding-up or dissolution.

SECTION 6.    Conversion.

(a)    The Holders shall, at all times on and after the first Business Day that
is three months after the Issue Date, have the right to convert their shares of
Preferred Stock, in whole or in part, into that number of whole shares of Common
Stock for each share of Preferred Stock equal, subject to Section 6(j), to the

 

15



--------------------------------------------------------------------------------

quotient of (i) the Liquidation Preference divided by (ii) the per share
Conversion Price then in effect, with such adjustment or cash payment for
fractional shares as the Company may elect pursuant to Section 9 (such quotient,
the “Conversion Rate”). To convert shares of Preferred Stock into shares of
Common Stock pursuant to this Section 6(a), such Holder shall give written
notice (the “Optional Conversion Notice” and the date of such notice, the
“Optional Conversion Notice Date”) to the Company stating that such Holder
elects to so convert shares of Preferred Stock and shall state therein: (A) the
number of shares of Preferred Stock to be converted, (B) the name or names in
which such Holder wishes the shares of Common Stock to be issued, (C) the
Holder’s computation of the number of shares of Common Stock to be received by
such Holder and (D) the Conversion Price on the Optional Conversion Notice Date.
If a Holder validly delivers an Optional Conversion Notice in accordance with
this Section 6(a), the Company shall issue the shares of Common Stock as soon as
reasonably practicable, but not later than ten Business Days thereafter (the
date of issuance of such shares, the “Optional Conversion Date”).
Notwithstanding anything to the contrary, prior to the Requisite Approval Notice
Date, no Preferred Stock may be converted into Common Stock.

(b)    On or after the first Business Day that is three years after the Issue
Date, if the Holders have not elected to convert all of their shares of
Preferred Stock pursuant to Section 6(a), the Company shall have the right to
provide each of the Holders with a written notice (the “Company Optional
Conversion Notice”) giving the Holder the option to choose, in such Holder’s
sole discretion, by delivering a writing to the Company within 30 days of
receipt of the Company Optional Conversion Notice, to have all (but not less
than all) of such Holder’s outstanding shares of Preferred Stock either
(i) converted, in whole and not in part, into that number of whole shares of
Common Stock for each share of Preferred Stock equal, subject to Section 6(j),
to the quotient of (x) the Liquidation Preference divided by (y) the per share
Conversion Price then in effect, with such adjustment or cash payment for
fractional shares as the Company may elect pursuant to Section 9 or
(ii) redeemed, in whole and not in part, in cash for an amount equal to the
Company Redemption Preference; provided, that if the Company does not have
sufficient liquidity or is otherwise unable to pay the applicable Company
Redemption Preference (including if such redemption would at the time not be
compliant with the provisions of the CHRA Credit Agreement and any other
agreements governing the Company’s future or existing outstanding Indebtedness)
to each Holder electing to have its Preferred Stock redeemed in cash, then all
such Holders will continue to hold their Preferred Stock and shall not, for the
avoidance of doubt, be required to convert their Preferred Stock into Common
Stock. Notwithstanding the foregoing, the Company may not issue a Company
Optional Conversion Notice unless (A) the Average VWAP per share of the Common
Stock during a 20 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Company Optional Conversion Notice Date is
greater than 120% of the per share Conversion Price then in effect, (B) the
Common Stock is then listed on a National Securities Exchange, (C) a
registration statement for the re-sale of the Common Stock is then effective and
(D) the Company is not then in possession of material non-public information (as
determined by Regulation FD promulgated under the Exchange Act).

(c)    To issue a Company Optional Conversion Notice pursuant to Section 6(b),
each such written notice shall state therein (A) the number of shares of
Preferred Stock to be converted or redeemed at the Holder’s option, (B) the per
share Conversion Price and the Company Redemption Preference as of the date of
such notice (the “Company Optional Conversion Notice Date”), (C) the Company’s
computation of the number of shares of Common Stock to be received by the Holder
in the event such Holder elects to convert its Preferred Stock and (D) that the
conditions set forth in Section 6(b) have been met as of the Company Optional
Conversion Date (inclusive of reasonable supporting documentation in connection
therewith). If the Company validly delivers a Company Optional Conversion Notice
in accordance with this Section 6(c), then (x) if a Holder elects to convert its
Preferred Stock pursuant to the Company Optional Conversion Notice, then the
Company shall issue the shares of Common Stock as soon as reasonably
practicable, but not later than ten Business Days after the Holder delivers its
election (the date of issuance of such shares, the “Company Optional Conversion
Date”) and (y) if a Holder elects for a redemption of its Preferred Stock in
cash, then the Company and the Holder shall proceed with the redemption of such
Preferred Stock in accordance with the provisions of Sections 7(b) and 7(c).

 

16



--------------------------------------------------------------------------------

(d)    Upon conversion, each Holder shall surrender to the Company the
certificates representing any shares held in certificated form to be converted
during usual business hours at its principal place of business or the offices of
its duly appointed Transfer Agent maintained by it, accompanied by (i) (if so
required by the Company or its duly appointed Transfer Agent) a written
instrument or instruments of transfer in form reasonably satisfactory to the
Company or its duly appointed Transfer Agent duly executed by the Holder or its
duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 6(i).

(e)    Immediately prior to the close of business on the Optional Conversion
Date or the Company Optional Conversion Date, as applicable, with respect to a
conversion, a Holder shall be deemed to be the holder of record of Common Stock
issuable upon conversion of such Holder’s shares of Preferred Stock
notwithstanding that the share register of the Company shall then be closed or
that certificates representing such Common Stock shall not then be actually
delivered to such Holder. Except to the extent that a Holder is not able to
convert its shares of Preferred Stock into Common Stock as a result of
Section 6(j), on the Optional Conversion Date or the Company Optional Conversion
Date, as applicable, dividends shall cease to accrue on the shares Preferred
Stock so converted and all other rights with respect to the shares of Preferred
Stock so converted, including the rights, if any, to receive notices, will
terminate, except that only the rights of Holders thereof to receive the number
of whole shares of Common Stock into which such shares of Preferred Stock have
been converted (with such adjustment or cash payment for fractional shares as
the Company may elect pursuant to Section 9). As promptly as practical after the
conversion of any shares of Preferred Stock into Common Stock, the Company shall
deliver to the applicable Holder an Ownership Notice identifying the number of
full shares of Common Stock to which such Holder is entitled, and a cash payment
in respect of fractional shares in accordance with Section 9.

(f)    The Conversion Price shall be subject to the following adjustments:

(i)    If the Company pays a dividend (or other distribution) in shares of
Common Stock to holders of the Common Stock, in their capacity as holders of
Common Stock, then the Conversion Price in effect immediately following the
record date for such dividend (or distribution) shall be divided by the
following fraction:

        OS1         

OS0

where

 

OS0   =      the number of shares of Common Stock outstanding immediately prior
to the record date for such dividend or distribution; and OS1   =      the sum
of (A) the number of shares of Common Stock outstanding immediately prior to the
record date for such dividend or distribution and (B) the total number of shares
of Common Stock constituting such dividend.

(ii)    If the Company issues to holders of shares of the Common Stock, in their
capacity as holders of Common Stock, rights, options or warrants entitling them
to subscribe for or purchase shares of Common Stock at less than the Market
Value determined on the Ex-Date for such issuance, then the

 

17



--------------------------------------------------------------------------------

Conversion Price in effect immediately following the close of business on the
Ex-Date for such issuance shall be divided by the following fraction:

        OS0 + X        

OS0 + Y

where

 

OS0   =      the number of shares of Common Stock outstanding at the close of
business on the record date for such issuance; X   =      the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and Y   =      the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants divided by the Market Value
determined as of the Ex-Date for such issuance.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or shares of Common Stock are otherwise not delivered pursuant
to such rights or warrants upon the exercise of such rights or warrants, the
Conversion Price shall be readjusted to such Conversion Price that would have
then been in effect had the adjustment made upon the issuance of such rights,
options or warrants been made on the basis of the delivery of only the number of
shares of Common Stock actually delivered. If such rights, options or warrants
are only exercisable upon the occurrence of certain triggering events, then the
Conversion Price shall not be adjusted until such triggering events occur. In
determining the aggregate offering price payable for such shares of Common
Stock, the conversion agent shall take into account any consideration received
for such rights, options or warrants and the value of such consideration (if
other than cash, to be determined by the Board of Directors).

(iii)    If the Company subdivides, combines or reclassifies the shares of
Common Stock into a greater or lesser number of shares of Common Stock, then the
Conversion Price in effect immediately following the effective date of such
share subdivision, combination or reclassification shall be divided by the
following fraction:

        OS1         

OS0

where

 

OS0   =      the number of shares of Common Stock outstanding immediately prior
to the effective date of such share subdivision, combination or
reclassification; and OS1   =      the number of shares of Common Stock
outstanding immediately after the opening of business on the effective date of
such share subdivision, combination or reclassification.

(iv)    If the Company distributes to all holders of shares of Common Stock
evidences of Indebtedness, shares of Capital Stock (other than Common Stock),
cash or other assets (including securities, but excluding any dividend or
distribution referred to in clause (i), any rights or warrants referred to in
clause (ii) above, any consideration payable in connection with a tender or
exchange offer made by the Company or any of its subsidiaries and any dividend
of shares of Capital Stock of any class or series, or similar equity interests,
of or relating to a subsidiary or other business unit in the case of certain
spin-off

 

18



--------------------------------------------------------------------------------

transactions as described below), then the Conversion Price in effect
immediately following the close of business on the record date for such
distribution shall be divided by the following fraction:

        SP0         

SP0 - FMV

where

 

SP0   =      the Closing Sale Price per share of Common Stock on the Trading Day
immediately preceding the Ex-Date; and FMV   =      the fair market value of the
portion of the distribution applicable to one share of Common Stock on the
Trading Day immediately preceding the Ex-Date as determined by the Board of
Directors.

In a spin-off, where the Company makes a distribution to all holders of shares
of Common Stock consisting of Capital Stock of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit the
Conversion Price shall be adjusted on the fourteenth Trading Day after the
effective date of the distribution by dividing the Conversion Price in effect
immediately prior to such fourteenth Trading Day by the following fraction:

        MP0 + MPS        

MP0

 

MP0   =      the average of the Closing Sale Price of the Common Stock over each
of the first ten Trading Days commencing on and including the fifth Trading Day
following the effective date of such distribution; and MPS   =      the average
of the closing sale price of the Capital Stock or equity interests representing
the portion of the distribution applicable to one share of Common Stock over
each of the first ten Trading Days commencing on and including the fifth Trading
Day following the effective date of such distribution, or, as reported in the
principal securities exchange or quotation system or market on which such shares
are traded, or if not traded on a national or regional securities exchange or
over-the-counter market, the fair market value of the Capital Stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock on such date as determined by the Board of Directors.

In the event that such distribution described in this clause (iv) is not so
made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay such dividend or
distribution, to the Conversion Price that would then be in effect if such
dividend distribution had not been declared.

(v)    In the case the Company effects a Pro Rata Repurchase of Common Stock,
then the Conversion Price shall be adjusted to the price determined by
multiplying the Conversion Price in effect immediately prior to the effective
date of such Pro Rata Repurchase by a fraction of which the numerator shall be
(i) the product of (x) the number of shares of Common Stock outstanding
immediately before such Pro Rata Repurchase and (y) the Market Value of a share
of Common Stock on the Trading Day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the Pro
Rata Repurchase, and of which the denominator shall be the product of (1) the
number of shares of Common Stock outstanding immediately prior to such Pro Rata
Repurchase minus the number of shares of Common Stock so repurchased and (2) the
Market Value per share of Common Stock on the Trading Day immediately preceding
the first public announcement by the Company or any of its Affiliates of the
intent to effect such Pro Rata Repurchase.

 

19



--------------------------------------------------------------------------------

(vi)    Notwithstanding any other provisions of this Section 6(f), rights or
warrants distributed by the Company to holders of Common Stock, in their
capacity as holders of Common Stock, entitling the holders thereof to subscribe
for or purchase shares of the Company’s Capital Stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (A) are deemed to be transferred
with such shares of Common Stock; (B) are not exercisable; and (C) are also
issued in respect of future issuances of Common Stock, shall be deemed not to
have been distributed for purposes of this Section 6(f) (and no adjustment to
the Conversion Price under this Section 6(f) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights and warrants
shall be deemed to have been distributed and an appropriate adjustment (if any
is required) to the Conversion Price shall be made under Section 6(f)(ii). In
addition, in the event of any distribution (or deemed distribution) of rights or
warrants, or any Trigger Event or other event with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to a Conversion Price under this Section 6(f) was made, (1) in the
case of any such rights or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, such Conversion Price shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights or warrants that shall have expired or been terminated
without exercise thereof, such Conversion Price shall be readjusted as if such
expired or terminated rights and warrants had not been issued. To the extent
that the Company has a rights plan or agreement in effect upon conversion of the
Preferred Stock, which rights plan provides for rights or warrants of the type
described in this clause, then upon conversion of Preferred Stock the Holder
will receive, in addition to the Common Stock to which he is entitled, a
corresponding number of rights in accordance with the rights plan, unless a
Trigger Event has occurred and the adjustments to the Conversion Price with
respect thereto have been made in accordance with the foregoing. In lieu of any
such adjustment, the Company may amend such applicable stockholder rights plan
or agreement to provide that upon conversion of the Preferred Stock the Holders
will receive, in addition to the Common Stock issuable upon such conversion, the
rights that would have attached to such Common Stock if the Trigger Event had
not occurred under such applicable stockholder rights plan or agreement.

(g)    If the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, and
shall thereafter (and before the dividend or distribution has been paid or
delivered to stockholders) abandon its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment in any Conversion Price then in
effect shall be required by reason of the taking of such record.

(h)    Upon any increase or decrease in the Conversion Price, then, and in each
such case, the Company promptly shall deliver to each Holder a certificate
signed by an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased Conversion Price then in effect following such
adjustment.

(i)    The issuance or delivery of certificates for Common Stock upon the
conversion of shares of Preferred Stock and the issuance or delivery of any
Ownership Notice, whether at the request of a Holder or upon the conversion of
shares of Preferred Stock, shall each be made without charge to the Holder or
recipient of shares of Preferred Stock for such certificates or Ownership Notice
or for any tax in respect of the issuance or delivery of such certificates or
the securities represented thereby or such Ownership Notice or the securities
identified therein, and such certificates or Ownership Notice shall be issued or
delivered in

 

20



--------------------------------------------------------------------------------

the respective names of, or in such names as may be directed by, the applicable
Holder; provided, however, that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate in a name other than that of the Holder of the
shares of the relevant Preferred Stock and the Company shall not be required to
issue or deliver any such certificate or Ownership Notice unless or until the
Person or Persons requesting the issuance or delivery thereof shall have paid to
the Company the amount of such tax or shall have established to the reasonable
satisfaction of the Company that such tax has been paid.

(j)    In the event that any Holder elects to convert shares of Preferred Stock
into shares of Common Stock pursuant to Section 6(a), the sum of (i) the number
of shares of Common Stock into which the shares of Preferred Stock can then be
converted upon such exercise pursuant this Certificate of Designations and
(ii) the number of shares of Common Stock into which the shares of Preferred
Stock have already been converted in accordance with this Certificate of
Designations shall not exceed the maximum number of shares of Common Stock which
the Company may issue under the Certificate of Incorporation or the maximum
number of shares of Common Stock which the Company may issue without stockholder
approval under applicable law (including, for the avoidance of doubt, the
stockholder approval rules of any National Securities Exchange on which the
shares of Common Stock are listed). The Company will use its reasonable best
efforts to seek stockholder approval for the issuance of shares of Common Stock
upon conversion of the Preferred Stock above the amount that the Company may
issue without such stockholder approval pursuant to New York Stock Exchange Rule
312.03(c).

(k)    Any shares of Common Stock delivered pursuant to this Section 6 shall be
validly issued, fully paid and nonassessable (except as such nonassessability
may be affected by matters of any state or federal law), free and clear of any
liens, claims, rights or encumbrances other than those arising under the
Delaware Act or this Certificate of Designations or created by the holders
thereof.

(l)    The Company shall use its reasonable best efforts to at all times reserve
and keep available for issuance upon the conversion of the Preferred Stock such
number of its authorized but unissued shares of Common Stock as will from time
to time be sufficient to permit the conversion of all outstanding shares of
Preferred Stock, and shall use its commercially reasonable efforts to take all
action required to increase the authorized number of shares of Common Stock if
at any time there shall be insufficient unissued shares of Common Stock to
permit such reservation or to permit the conversion of all outstanding shares of
Preferred Stock or the payment or partial payment of dividends (if any) declared
on Preferred Stock that are payable in Common Stock. If the Company does not at
any time have reserved and available the number of shares of Common Stock
described in the preceding sentence, the Company shall pay to the Holders (on a
pro rata basis across all Holders based on their respective ownership of
Preferred Stock) an amount in cash equal to $50,000 per month (pro-rated for
partial months), payable no later than five Business Days after the end of each
month until the Company again has reserved and available such number of shares
of Common Stock.

SECTION 7.    Optional Redemption.

(a)    At any time, and from time to time, on or after the first Business Day
that is seven years after the Issue Date, each Holder shall have the right,
subject to applicable law, to require the Company to redeem the Preferred Stock,
in whole or in part, from any source of funds legally available for such
purpose.

(i)    Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 7(a) by paying cash for each share of Preferred Stock
to be redeemed in an amount equal to the Liquidation Preference (including, for
the avoidance of doubt, any Accrued Dividends added to the Liquidation
Preference in accordance with Section 3(d)) (the “Optional Redemption Price”).

 

21



--------------------------------------------------------------------------------

(ii)    Any Holder electing to have its Preferred Stock redeemed shall give
notice of its election to redeem the Preferred Stock pursuant to this
Section 7(a) (“Optional Redemption Notice”) to the Company stating that such
Holder elects to so redeem its shares of Preferred Stock and shall state
therein: (i) the number of shares of Preferred Stock to be redeemed and (ii) the
Optional Redemption Price. If a Holder validly delivers an Optional Redemption
Notice in accordance with this Section 7(a)(ii), the Company shall provide the
Holder with information regarding the place where such shares of Preferred Stock
in certificated form are to be redeemed and be presented and surrendered for
payment of the Optional Redemption Price therefor, which surrender and payment
shall take place as soon as reasonably practicable, but not later than ten
Business Days after the Company’s receipt of the Optional Redemption Notice (the
“Optional Redemption Date”).

(b)    At any time, and from time to time, on or after the first Business Day
that is three years after the Issue Date, the Company shall have the right,
subject to applicable law, to redeem all, but not less than all, of the
Preferred Stock then outstanding from any source of funds legally available for
such purpose. Any such redemption shall occur on a date set by the Company in
its sole discretion (the “Company Redemption Date”).

(i)    Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 7(b) by paying cash for each share of Preferred Stock
to be redeemed in an amount equal to the greater of (A) the Closing Sale Price
of the Common Stock on the date of the Company Redemption Notice multiplied by
the amount of Common Stock such Holder would be entitled to receive if such
Holder’s Preferred Stock were converted into Common Stock on the date of the
Company Redemption Notice and (B) the Liquidation Preference (including, for the
avoidance of doubt, any Accrued Dividends added to the Liquidation Preference in
accordance with Section 3(d)), multiplied by, (x) if the Company Redemption Date
is prior to the fourth anniversary of the Issue Date, 103%, and (y) if the
Company Redemption Date is on or after the fourth anniversary of the Issue Date,
100% (the amount calculated pursuant to clause (B), the “Company Redemption
Preference”, and the greater of the amount calculated pursuant to clause (A) and
clause (B), the “Company Redemption Price”).

(ii)    The Company shall give notice of its election to redeem the Preferred
Stock pursuant to this Section 7(b) not less than 30 days and not more than 60
days before the Company Redemption Date to the Holders of Preferred Stock as
such Holders’ names appear (as of the close of business on the Business Day next
preceding the day on which notice is given) on the books of the Transfer Agent
at the address of such Holders shown therein. Such notice (the “Company
Redemption Notice”) shall state: (w) the Company Redemption Date, (x) the number
of shares of Preferred Stock to be redeemed from such Holder, (y) the Company
Redemption Price and (z) the place where any shares of Preferred Stock in
certificated form are to be redeemed and be presented and surrendered for
payment of the applicable Company Redemption Price therefor, which surrender and
payment shall take place on the Company Redemption Date.

(c)    If the Holder gives an Optional Redemption Notice or the Company gives a
Company Redemption Notice, the Company shall deposit with the Paying Agent funds
sufficient to redeem the shares of Preferred Stock as to which such Optional
Redemption Notice or Company Redemption Notice, as applicable, shall have been
given, no later than the open of business on the Optional Redemption Date or the
Company Redemption Date, as applicable, and the Company shall give the Paying
Agent irrevocable instructions and authority to pay the applicable Optional
Redemption Price or the Company Redemption Price, as applicable, to the Holders
to be redeemed upon surrender or deemed surrender of the Preferred Stock in
certificated form therefor as set forth in the Optional Redemption Notice or the
Company Redemption Notice, as applicable. If the Optional Redemption Notice or
the Company Redemption Notice shall have been given, then from and after the
Optional Redemption Date or the Company Redemption Date, as applicable, unless
the Company defaults in providing funds sufficient for such redemption at the

 

22



--------------------------------------------------------------------------------

time and place specified for payment pursuant to the Optional Redemption Notice
or the Company Redemption Notice, as applicable, all dividends on such shares of
Preferred Stock to be redeemed shall cease to accrue and all other rights with
respect to the shares of Preferred Stock to be redeemed, including the rights,
if any, to receive notices, will terminate, except only for the rights of
Holders thereof to receive the Optional Redemption Price or the Company
Redemption Price, as applicable. The Company shall be entitled to receive from
the Paying Agent the interest income, if any, earned on such funds deposited
with the Paying Agent (to the extent that such interest income is not required
to pay the Optional Redemption Price or the Company Redemption Price, as
applicable, of the shares of Preferred Stock to be redeemed), and the holders of
any shares of Preferred Stock so redeemed shall have no claim to any such
interest income. Any funds deposited with the Paying Agent hereunder by the
Company for any reason, including redemption of shares of Preferred Stock, that
remain unclaimed or unpaid after two years after the Optional Redemption Date or
the Company Redemption Date, as applicable, or any other payment date, shall be,
to the extent permitted by applicable law, repaid to the Company upon its
written request, after which repayment the Holders entitled to such redemption
or other payment shall have recourse only to the Company. Notwithstanding any
Optional Redemption Notice or Company Redemption Notice, there shall be no
redemption of any shares of Preferred Stock called for redemption until funds
sufficient to pay the full Optional Redemption Price or Company Redemption
Price, as applicable, of such shares shall have been deposited by the Company
with the Paying Agent.

(d)    Any redemption by the Company pursuant to this Section 7 shall be subject
to compliance with the provisions of the CHRA Credit Agreement and any other
agreements governing the Company’s future or existing outstanding indebtedness.

SECTION 8.    Change of Control.

(a)    In the event of a Change of Control, the Company or a third party with
the prior written consent of the Company (such party, as applicable, the
“Redeeming Party”) shall, in compliance with applicable law, make an offer to
redeem all of the outstanding Preferred Stock in accordance with the provisions
of this Section 8. Any such redemption accepted by a Holder shall occur on a
date set by the Redeeming Party in its sole discretion, but no later than five
Business Days after consummation of the Change of Control (the “Change of
Control Redemption Date”). Notwithstanding anything to the contrary, the Change
of Control Redemption Date may be on the date of the Change of Control, and any
redemption pursuant to this Section 8 may be made simultaneously with the Change
of Control. The Holders acknowledge and agree that, as long as the CHRA Credit
Agreement contains terms restricting the ability of the Company to redeem the
Preferred Stock in cash upon a Change of Control and such terms are not waived
by the applicable lenders thereunder, the loans and other loan obligations that
are accrued and payable under the CHRA Credit Agreement will be repaid (and any
commitments and any outstanding letters of credit thereunder will be terminated)
prior to such redemption of the Preferred Stock. For the avoidance of doubt, the
preceding sentence shall not be deemed to be a waiver by any Holder of its right
to receive from the Company and/or its successor the cash associated with such
redemption.

(b)    Subject to applicable law, the Redeeming Party shall effect any such
redemption pursuant to this Section 8 by paying cash for each share of Preferred
Stock to be redeemed in an amount equal to the Change of Control Redemption
Premium for such share of Preferred Stock on such Change of Control Redemption
Date (such product, the “Change of Control Redemption Price”).

(c)    The Redeeming Party shall give notice of such redemption not less than 15
days and not more than 60 days before the scheduled Change of Control Redemption
Date, to the Holders as such Holders’ names appear (as of the close of business
on the Business Day next preceding the day on which notice is given) on the
books of the Transfer Agent at the address of such Holders shown therein. Such
notice (the “Change of Control Redemption Notice”) shall state: (i) the Change
of Control Redemption

 

23



--------------------------------------------------------------------------------

Date, (ii) the Change of Control Redemption Price and (iii) the place where any
shares of Preferred Stock in certificated form are to be redeemed and shall be
presented and surrendered for payment of the Change of Control Redemption Price
therefor. The Redeeming Party shall give the Change of Control Redemption Notice
in advance of a Change of Control if a definitive agreement is in place for the
Change of Control at the time of giving the Change of Control Redemption Notice.

(d)    If the Redeeming Party gives a Change of Control Redemption Notice, the
Redeeming Party shall deposit with the Paying Agent funds sufficient to redeem
the shares of Preferred Stock as to which such Change of Control Redemption
Notice shall have been given, no later than the open of business on the Change
of Control Redemption Date, and the Redeeming Party shall give the Paying Agent
irrevocable instructions and authority to pay the applicable Change of Control
Redemption Price to the Holders to be redeemed upon surrender or deemed
surrender of the Preferred Stock in certificated form therefor as set forth in
the Change of Control Redemption Notice.

SECTION 9.    No Fractional Shares.

No fractional shares of Common Stock or securities representing fractional
shares of Common Stock shall be issued upon conversion, whether voluntary or
mandatory, or in respect of dividend payments made in Common Stock on the
Preferred Stock. Instead, the Company may elect to either make a cash payment to
each Holder that would otherwise be entitled to a fractional share (based on the
Closing Sale Price of such fractional share determined as of the Trading Day
immediately prior to the payment thereof) or, in lieu of such cash payment,
round up to the next whole share the number of shares of Common Stock to be
issued to any particular Holder upon conversion.

SECTION 10.    Uncertificated Shares; Certificated Shares.

(a)    Uncertificated Shares.

(i)    Form. Notwithstanding anything to the contrary herein, unless requested
in writing by a Holder to the Company, the shares of Preferred Stock and any
shares of Common Stock issued upon conversion thereof shall be in
uncertificated, book entry form as permitted by the bylaws of the Company and
the Delaware General Corporation Law. Within a reasonable time after the
issuance or transfer of uncertificated shares, the Company shall, or shall cause
the Transfer Agent to, send to the registered owner thereof an Ownership Notice.

(ii)    Transfer.

(A)    Prior to the one year anniversary of the Issue Date (such date, the
“Restricted Period Termination Date”), without the prior consent of the Company
(which shall not be unreasonably withheld, conditioned or delayed), no Holder
may transfer any Preferred Stock or any Common Stock into which such Preferred
Stock has been converted pursuant to Section 6 other than (1) to an Affiliate of
such Holder, (2) transfers consisting of distributions of such shares to such
Holders’ affiliated investors, (3) pursuant to a tender or exchange offer from
the Company, a merger or consolidation of the Company with or into another
Person or a recapitalization of the Company, (4) as result of the commencement
of voluntary or involuntary bankruptcy or liquidation proceedings by or against
the Company or any of its Subsidiaries or (5) in connection with a Change of
Control transaction. Following the Restricted Period Termination Date, the
Preferred Stock and the Common Stock into which such Preferred Stock has been
converted pursuant to Section 6 shall be unrestricted and freely transferable,
subject to applicable securities laws and regulations binding upon such Holder
or transfer. Notwithstanding the foregoing and anything to the contrary, each
Holder may at any time make a bona fide pledge of any or all of its Preferred
Stock or Common

 

24



--------------------------------------------------------------------------------

Stock into which such Preferred Stock has been converted pursuant to Section 6
in connection with a bona fide loan or other extension of credit, and any
foreclosure by any pledged under such loan or extension of credit on any such
pledged securities (or any sale thereof) shall not be considered a violation of
this Section 10(a)(ii)(A) and the transfer of the Preferred Stock or Common
Stock into which such Preferred Stock has been converted pursuant to Section 6
by a pledgee who has foreclosed on such loan or extension of credit shall not be
considered a violation or breach of this Section 10(a)(ii)(A).

(B)    Transfers of Preferred Stock or Common Stock issued upon conversion
thereof held in uncertificated, book-entry form shall be made only upon the
transfer books of the Company kept at an office of the Transfer Agent upon
receipt of proper transfer instructions from the registered owner of such
uncertificated shares, or from a duly authorized attorney or from an individual
presenting proper evidence of succession, assignment or authority to transfer
the stock. The Company may refuse any requested transfer until furnished
evidence satisfactory to it that such transfer is proper.

(iii)    Legends. Each Ownership Notice issued with respect to a share of
Preferred Stock or any Common Stock issued upon the conversion of Preferred
Stock shall bear a legend in substantially the following form:

“THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

THE FOREGOING LEGEND WILL BE REMOVED AND A NEW OWNERSHIP NOTICE PROVIDED WITH
RESPECT TO THE SECURITIES IDENTIFIED HEREIN UPON THE REQUEST OF THE HOLDER AFTER
THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF CHARAH SOLUTIONS, INC. (THE “COMPANY”),
INCLUDING THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED
AND RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”

 

25



--------------------------------------------------------------------------------

In addition, each Ownership Notice issued with respect to a share of Preferred
Stock shall bear a legend in substantially the following form:

“BY ACCEPTANCE HEREOF, THE HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE
COMPANY THAT, FOR SO LONG AS THE HOLDER HOLDS THIS SECURITY, THE HOLDER SHALL
NOT, AND SHALL CAUSE ITS AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY, ENGAGE IN
ANY SHORT SALE OF THE COMMON STOCK OF THE COMPANY.”

(b)    Certificated Shares.

(i)    Form and Dating. When Preferred Stock is in certificated form
(“Certificated Preferred Stock”), the Preferred Stock certificate and the
Transfer Agent’s certificate of authentication shall be substantially in the
form set forth in Exhibit A, which is hereby incorporated in and expressly made
a part of this Certificate of Designations. The Preferred Stock certificate may
have notations, legends or endorsements required by applicable law, stock
exchange rules, agreements to which the Company is subject, if any, or usage;
provided that any such notation, legend or endorsement is in a form acceptable
to the Company. Each Preferred Stock certificate shall be dated the date of its
authentication.

(ii)    Execution and Authentication. Two Officers shall sign each Preferred
Stock certificate for the Company by manual or facsimile signature.

If an Officer whose signature is on a Preferred Stock certificate no longer
holds that office at the time the Transfer Agent authenticates the Preferred
Stock certificate, the Preferred Stock certificate shall be valid nevertheless.

A Preferred Stock certificate shall not be valid until an authorized signatory
of the Transfer Agent manually signs the certificate of authentication on the
Preferred Stock certificate. The signature shall be conclusive evidence that the
Preferred Stock certificate has been authenticated under this Certificate of
Designations.

The Transfer Agent shall authenticate and deliver certificates for shares of
Preferred Stock for original issue upon a written order of the Company signed by
two Officers or by an Officer and an Assistant Treasurer of the Company. Such
order shall specify the number of shares of Preferred Stock to be authenticated
and the date on which the original issue of the Preferred Stock is to be
authenticated.

The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Preferred Stock. Unless
limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Preferred Stock whenever the Transfer Agent
may do so. Each reference in this Certificate of Designations to authentication
by the Transfer Agent includes authentication by such agent. An authenticating
agent has the same rights as the Transfer Agent or agent for service of notices
and demands.

(iii)    Transfer and Exchange. When Certificated Preferred Stock is presented
to the Transfer Agent with a request to register the transfer of such
Certificated Preferred Stock or to exchange such Certificated Preferred Stock
for an equal number of shares of Certificated Preferred Stock, the Transfer

 

26



--------------------------------------------------------------------------------

Agent shall register the transfer or make the exchange as requested if its
reasonable requirements for such transaction are met; provided, however, that
the Certificated Preferred Stock surrendered for transfer or exchange:

(A)    shall be duly endorsed or accompanied by a written instrument of transfer
in form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B)    is being transferred or exchanged pursuant to subclause (1) or (2) below,
and is accompanied by the following additional information and documents, as
applicable:

(1)    if such Certificated Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit C hereto; or

(2)    if such Certificated Preferred Stock is being transferred to the Company
or to a “qualified institutional buyer” in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from registration under the
Securities Act, (i) a certification to that effect (in substantially the form of
Exhibit C hereto) and (ii) if the Company so requests, an opinion of counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 10(b)(iv).

(iv)    Legends.

(A)    Each certificate evidencing Certificated Preferred Stock or any Common
Stock issued upon the conversion of Preferred Stock shall bear a legend in
substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE FORGOING LEGEND WILL BE REMOVED AND A NEW CERTIFICATE PROVIDED WITH RESPECT
TO THESE SECURITIES UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF THE
APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF CHARAH SOLUTIONS, INC. (THE “COMPANY”),
INCLUDING THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED
AND RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE BY
REFERENCE.

 

27



--------------------------------------------------------------------------------

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”

(B)    Upon any sale or transfer of a Transfer Restricted Security held in
certificated form pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an effective
registration statement under the Securities Act, the Transfer Agent shall permit
the Holder thereof to exchange such Transfer Restricted Security for
Certificated Preferred Stock or certificated Common Stock that does not bear a
restrictive legend and rescind any restriction on the transfer of such Transfer
Restricted Security.

(v)    Replacement Certificates. If any of the Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated
Preferred Stock certificate, or in lieu of and substitution for the Preferred
Stock certificate lost, stolen or destroyed, a new Preferred Stock certificate
of like tenor and representing an equivalent amount of shares of Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Preferred Stock certificate and indemnity, if requested, satisfactory to
the Company and the Transfer Agent.

(vi)    Cancellation. In the event the Company shall purchase or otherwise
acquire Certificated Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation. The Transfer Agent and no one else shall
cancel and destroy all Preferred Stock certificates surrendered for transfer,
exchange, replacement or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Preferred Stock certificates to the Company. The Company may
not issue new Preferred Stock certificates to replace Preferred Stock
certificates to the extent they evidence Preferred Stock which the Company has
purchased or otherwise acquired.

(c)    Certain Obligations with Respect to Transfers and Exchanges of Preferred
Stock.

(i)    To permit registrations of transfers and exchanges, the Company shall
execute and the Transfer Agent shall authenticate Certificated Preferred Stock
as required pursuant to the provisions of this Section 10.

(ii)    All shares of Preferred Stock, whether or not Certificated Preferred
Stock, issued upon any registration of transfer or exchange of such shares of
Preferred Stock shall be the valid obligations of the Company, entitled to the
same benefits under this Certificate of Designations as the shares of Preferred
Stock surrendered upon such registration of transfer or exchange.

(iii)    Prior to due presentment for registration of transfer of any shares of
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Preferred Stock are registered as the
absolute owner of such Preferred Stock and neither the Transfer Agent nor the
Company shall be affected by notice to the contrary.

(iv)    No service charge shall be made to a Holder for any registration of
transfer or exchange of any Preferred Stock or Common Stock issued upon the
conversion thereof on the transfer books of the Company or the Transfer Agent or
upon surrender of any Preferred Stock certificate or Common Stock certificate at
the office of the Transfer Agent maintained for that purpose. Notwithstanding
the foregoing, the Company shall not be required to pay any tax or other
governmental charge that may be payable in respect of any registration of
transfer or exchange of any Preferred Stock or Common Stock

 

28



--------------------------------------------------------------------------------

issued upon the conversion thereof in a name other than that of the Holders of
such shares of Preferred Stock or Common Stock issued upon the conversion
thereof, and the Person or Persons requesting the issuance thereof shall be
required to pay to the Company the amount of such tax or governmental charge or
shall have established to the satisfaction of the Company that such tax or
governmental charge has been paid.

(d)    No Obligation of the Transfer Agent. The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Certificate of Designations or under
applicable law with respect to any transfer of any interest in any Preferred
Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Certificate of Designations, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

SECTION 11.    Other Provisions.

(a)    With respect to any notice to a Holder required to be provided hereunder,
neither failure to mail such notice, nor any defect therein or in the mailing
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders). Any notice which
was mailed in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder receives the notice.

(b)    Shares of Preferred Stock that have been issued and reacquired by the
Company in any manner, including shares of Preferred Stock purchased or redeemed
or exchanged or converted, shall (upon compliance with any applicable provisions
of the laws of Delaware) upon such reacquisition be automatically cancelled by
the Company and shall not be reissued.

(c)    The shares of Preferred Stock shall be issuable only in whole shares.

(d)    All notice periods referred to herein shall commence: (i) when made, if
made by hand delivery, and upon confirmation of receipt, if made by facsimile;
(ii) one Business Day after being deposited with a nationally recognized
next-day courier, postage prepaid; or (iii) three Business Days after being by
first-class mail, postage prepaid. Notice to any Holder shall be given to the
registered address set forth in the Company’s records for such Holder.

(e)    Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay. All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.

(f)    Notwithstanding anything to the contrary, whenever the Board of Directors
is permitted or required to determine fair market value, such determination
shall be made in good faith.

(g)    Except as set forth in Section 4(b)(ii), the Holders shall have no
preemptive or preferential rights to purchase or subscribe to any stock,
obligations, warrants or other securities of the Company of any class.

(h)    The Company shall distribute to the Holders copies of all notices,
materials, annual and quarterly reports, proxy statements, information
statements and any other documents distributed generally to the holders of the
Common Stock, at such times and by such method as documents are distributed to
such holders of such Common Stock.

 

29



--------------------------------------------------------------------------------

(i)    As promptly as practicable following the occurrence of the 14C Expiration
Date, the Company shall give written notice thereof to the Holders (the date of
delivery of such notice, the “Requisite Approval Notice Date”).

[Signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this certificate to be signed and
attested this [●] day of March, 2020.

 

CHARAH SOLUTIONS, INC. By:  

                                                               
                       

Name:  

 

Its:  

 

 

Attest:  

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PREFERRED STOCK

FACE OF SECURITY

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE FORGOING LEGEND WILL BE REMOVED AND A NEW CERTIFICATE PROVIDED WITH RESPECT
TO THESE SECURITIES UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF THE
APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF CHARAH SOLUTIONS, INC. (THE “COMPANY”),
INCLUDING THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED
AND RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE BY
REFERENCE.

BY ACCEPTANCE HEREOF, THE HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE COMPANY
THAT, FOR SO LONG AS THE HOLDER HOLDS THIS SECURITY, THE HOLDER SHALL NOT, AND
SHALL CAUSE ITS AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY ENGAGE IN ANY SHORT
SALE OF THE COMMON STOCK OF THE COMPANY.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

A-1



--------------------------------------------------------------------------------

Certificate Number    [                    ] Shares of [                    ]   
Series A Preferred Stock

Series A Preferred Stock

of

CHARAH SOLUTIONS, INC.

CHARAH SOLUTIONS, INC., a Delaware corporation (the “Company”), hereby certifies
that [                    ] (the “Holder”) is the registered owner of
[                     ] fully paid and non-assessable shares of preferred stock,
par value $0.01 per share, of the Company designated as the Series A Preferred
Stock (the “Preferred Stock”). The shares of Preferred Stock are transferable on
the books and records of the Transfer Agent, in person or by a duly authorized
attorney, upon surrender of this certificate duly endorsed and in proper form
for transfer. The designations, rights, privileges, restrictions, preferences
and other terms and provisions of the Preferred Stock represented hereby are
issued and shall in all respects be subject to the provisions of the Certificate
of Designations dated March [●], 2020, as the same may be amended from time to
time (the “Certificate of Designations”). Capitalized terms used herein but not
defined shall have the meaning given them in the Certificate of Designations.
The Company will provide a copy of the Certificate of Designations to a Holder
without charge upon written request to the Company at its principal place of
business.

Reference is hereby made to select provisions of the Preferred Stock set forth
on the reverse hereof, and to the Certificate of Designations, which select
provisions and the Certificate of Designations shall for all purposes have the
same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.

Unless the Transfer Agent’s Certificate of Authentication hereon has been
properly executed, these shares of Preferred Stock shall not be entitled to any
benefit under the Certificate of Designations or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has executed this certificate this [●] day of
March, 2020.

 

CHARAH SOLUTIONS, INC. By:  

                                                                               

Name:   Title:  

By:  

                                                                               

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

TRANSFER AGENT’S CERTIFICATE OF AUTHENTICATION

These are shares of the Preferred Stock referred to in the within-mentioned
Certificate of Designations.

Dated:                                         

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

 

as Transfer Agent,

By:  

                                                               
                   

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

REVERSE OF SECURITY

Dividends on each share of Preferred Stock shall be payable, when, as and if
declared by the Company’s Board of Directors out of legally available funds as
provided in the Certificate of Designations.

The shares of Preferred Stock shall be convertible into the Company’s Common
Stock upon the satisfaction of the conditions and in the manner and according to
the terms set forth in the Certificate of Designations.

The shares of Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Designations.

The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

 

A-4



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Preferred Stock evidenced hereby to:                                          
               

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

(Insert address and zip code of assignee)

 

and irrevocably appoints:

 

 

 

agent to transfer the shares of Preferred Stock evidenced hereby on the books of
the Transfer Agent. The agent may substitute another to act for him or her.
Date:                                                                          
Signature:                                                                  

(Sign exactly as your name appears on the other side of this Preferred Stock
Certificate) Signature Guarantee:                                    1

 

 

1 

Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

OWNERSHIP NOTICE

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

THE FOREGOING LEGEND WILL BE REMOVED AND A NEW OWNERSHIP NOTICE PROVIDED WITH
RESPECT TO THE SECURITIES IDENTIFIED HEREIN UPON THE REQUEST OF THE HOLDER AFTER
THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF CHARAH SOLUTIONS, INC. (THE “COMPANY”),
INCLUDING THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED
AND RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS NOTICE BY REFERENCE.

IF THE SECURITIES IDENTIFIED HEREIN ARE SERIES A PREFERRED STOCK OF THE COMPANY,
THEN BY ACCEPTANCE HEREOF, THE HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE
COMPANY THAT, FOR SO LONG AS THE HOLDER HOLDS THIS SECURITY, THE HOLDER SHALL
NOT, AND SHALL CAUSE ITS AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY ENGAGE IN ANY
SHORT SALE OF THE COMMON STOCK OF THE COMPANY.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.

In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter. Any such request should be directed to the Secretary of the
Company.

 

B-1



--------------------------------------------------------------------------------

The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Exchange Act or an exemption from the registration requirements of the
Exchange Act.

Dated:                     

 

AMERICAN STOCK TRANSFER & TRUST

COMPANY, LLC,

 

as Transfer Agent,

By:  

 

Name:   Title:  

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER OF PREFERRED STOCK

 

Re:   Series A Preferred Stock (the “Preferred
Stock”) of Charah Solutions, Inc. (the “Company”)   This Certificate relates to
shares of Preferred Stock held by (the “Transferor”) in*/: ☐   book entry form;
or ☐   definitive form.

The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Preferred Stock.

In connection with such request and in respect of such Preferred Stock, the
Transferor does hereby certify that the Transferor is familiar with the
Certificate of Designations relating to the above-captioned Preferred Stock and
that the transfer of this Preferred Stock does not require registration under
the Securities Act of 1933 (the “Securities Act”) because */:

 

☐   such Preferred Stock is being acquired for the Transferor’s own account
without transfer; ☐   such Preferred Stock is being transferred to the Company;
☐   such Preferred Stock is being transferred to a qualified institutional buyer
(as defined in Rule 144A under the Securities Act), in reliance on Rule 144A; or
☐   such Preferred Stock is being transferred in reliance on and in compliance
with another exemption from the registration requirements of the Securities Act
(and based on an Opinion of Counsel if the Company so requests).

 

[INSERT NAME OF TRANSFEROR]

By:  

 

Date:

 

 

*/

Please check applicable box.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDMENT TO REGISTRATION RIGHTS AGREEMENT FOR THE COMMON

STOCK ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK

See attached.

 

Exhibit B



--------------------------------------------------------------------------------

Final Form

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT (this “Amendment”),
effective as of March [●], 2020, is by and among Charah Solutions, Inc., a
Delaware corporation (the “Company”), and each of the other parties listed on
the signature pages hereto (the “Holders” and, together with the Company, the
“Parties”). Capitalized but otherwise undefined terms herein have the meanings
given to them in the Registration Rights Agreement (as defined below).

WHEREAS, the Company and the Holders are party to that certain Registration
Rights Agreement, dated June 18, 2018 (the “Registration Rights Agreement”),
governing the Company’s obligations to register Registrable Securities of the
Holders; and

WHEREAS, in connection with entering into that certain Series A Preferred Stock
Purchase Agreement, dated as of the date hereof, by and between the Company and
the purchasers party thereto pursuant to which the Company will issue shares of
Series A Preferred Stock of the Company, the Company and a majority of the
Holders of the Registrable Securities desire to amend the Registration Rights
Agreement pursuant to Section 8(c) thereof and upon such terms as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.     Amendments to Registration Rights Agreement.

a. A new definition shall be added to Section 1 of the Registration Rights
Agreement to read:

“Preferred Stock” means any shares of Series A Preferred Stock of the Company,
$0.01 par value per share.

b. The definition of Shares in Section 1 of the Registration Rights Agreement is
hereby amended and restated in its entirety to read as follows:

“Shares” means (i) the shares of Common Stock held by the Holders as of the date
hereof, (ii) any shares of Common Stock issued or issuable upon conversion of
the Preferred Stock, and (iii) any other equity interests of the Company or
equity interests in any successor of the Company issued in respect of such
shares by reason of or in connection with any stock dividend, stock split,
combination, reorganization, recapitalization, conversion to another type of
entity or similar event involving a change in the capital structure of the
Company. For purposes of this Agreement, a Person shall be deemed to hold
Shares, and such Shares shall be deemed to be in existence, whenever such Person
has the right to acquire such Shares (upon conversion, exchange or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right other than vesting),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a holder of Shares.

2.     Confirmation. Except as expressly modified by the terms and provisions of
this Amendment, all of the terms and provisions of the Registration Rights
Agreement are unchanged



--------------------------------------------------------------------------------

and continue in full force and effect and all rights, remedies, liabilities and
obligations evidenced by the Registration Rights Agreement are hereby
acknowledged by the Company and the Holders to be valid and in full force and
effect.

3.     Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Amendment. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the Party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.

4.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the courts of the Delaware
Court of Chancery (and if jurisdiction in the Delaware Court of Chancery shall
be unavailable, the Federal courts of the United States of America sitting in
the State of Delaware) for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Amendment and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each Party anywhere in the world by the same
methods as are specified for the giving of notices under this Amendment. Each of
the Parties irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AMENDMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

COMPANY: CHARAH SOLUTIONS, INC. By:  

 

Name:   Roger Shannon Title:   Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 1 to the Registration Rights Agreement



--------------------------------------------------------------------------------

HOLDERS: BCP ENERGY SERVICES FUND, LP By:   BCP Energy Services Fund GP, LP Its:
  General Partner By:   BCP Energy Services Fund UGP, LLC Its:   General Partner
By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 1 to the Registration Rights Agreement



--------------------------------------------------------------------------------

BCP ENERGY SERVICES FUND-A, LP By:   BCP Energy Services Fund GP, LP Its:  
General Partner By:   BCP Energy Services Fund UGP, LLC Its:   General Partner
By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 1 to the Registration Rights Agreement



--------------------------------------------------------------------------------

CHARAH HOLDINGS LP By:   Charah Holdings GP LLC Its:   General Partner By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 1 to the Registration Rights Agreement



--------------------------------------------------------------------------------

CHARAH PREFERRED STOCK

AGGREGATOR, LP

By:   Charah Preferred Stock Aggregator GP, LLC Its:   General Partner By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 1 to the Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF VINSON AND ELKINS L.L.P. OPINION

 

1.

The Company is validly existing and in good standing under the laws of Delaware
and has all requisite power and authority under the laws of Delaware to own,
lease and operate its properties and to carry on its business as now being
conducted in all material respects.

 

2.

The Purchased Shares to be issued and sold to the Purchaser by the Company
pursuant to the Purchase Agreement have been duly authorized in accordance with
the Organizational Documents of the Company and, when issued and delivered to
the Purchaser against payment therefor in accordance with the terms of the
Purchase Agreement, will be validly issued, fully paid and nonassessable.

 

3.

Assuming the accuracy of the representations and warranties and compliance with
the covenants and agreements of the Purchaser and the Company contained in the
Purchase Agreement, the offer, issuance and sale of the Purchased Shares by the
Company to the Purchaser solely in the manner contemplated by the Purchase
Agreement are exempt from the registration requirements of the Securities Act,
it being understood that no opinion is expressed as to any securities issuable
upon conversion of the Purchased Shares or any subsequent resale of Purchased
Shares.

 

4.

No consent, approval, authorization, filing with or order of any federal or
Delaware court, Governmental Authority or body having jurisdiction over the
Company is required for the issuance and sale by the Company of the Purchased
Shares, the execution, delivery and performance by the Company of the
Transaction Documents, or the consummation of the transactions contemplated by
the Transaction Documents, except (a) those that have been obtained, (b) as may
be required under state securities or “Blue Sky” laws, as to which we do not
express any opinion or (c) those of which the failure to obtain would not have a
Material Adverse Effect.

 

5.

Except as have been waived or satisfied or as contained in the Organizational
Documents of the Company, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any Purchased Shares contained in any agreement filed as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2018 or any
Current Report or Quarterly Report filed thereafter to which the Company is a
party or by which the Company may be bound.

 

6.

None of the offering, issuance or sale by the Company of the Purchased Shares or
the execution, delivery and performance of the Transaction Documents by the
Company, as the case may be, or the consummation of the transactions
contemplated thereby will result in a breach or violation of (a) the
Organizational Documents of the Company, as the case may be, (b) any agreement
(including with respect to the Company Credit Agreement and Amendments No. 1 and
2 thereto, as amended by the Company Credit Agreement Amendment) filed as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2018 or any Current Report or Quarterly Report filed thereafter or
(c) the Delaware General Corporation Law or U.S. federal law, which in the case
of clauses (b) or (c) would be reasonably expected to have a Material Adverse
Effect.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPANY CREDIT AGREEMENT AMENDMENT

 

Exhibit D